 

Exhibit 10.37

 

THIRD AMENDMENT OF SALE-PURCHASE AGREEMENT

 

THIS THIRD AMENDMENT OF SALE-PURCHASE AGREEMENT (this “Amendment”) is made
effective as of August 25, 2016, by and between RPG GLENRIDGE LLC, a Delaware
limited liability company (“Seller”), and CARROLL ACQUISITIONS, LLC, a Georgia
limited liability company (“Purchaser”), on the following terms and conditions:

 

RECITALS:

 

A.          Seller and Purchaser entered into that Sale-Purchase Agreement dated
August 12, 2016, as amended by that First Amendment of Sale-Purchase Agreement
dated August 19, 2016, as further amended by that Second Amendment of
Sale-Purchase Agreement dated August 24, 2016 (as amended, the “Agreement”) for
the sale by Seller to Purchaser of property located in Fulton County, Georgia,
as more particularly described therein (the “Premises”);

 

B.           In connection with Purchaser’s diligence pursuant to the Agreement,
Purchaser (i) reviewed the Field Inspection Report prepared by the Sandy Springs
Fire Marshal’s Office (the “Marshal”), dated July 26, 2016, a copy of which is
attached hereto as Exhibit A and incorporated herein, which identified numerous
deficiencies with respect to the life safety and fire protection system existing
on the Premises; (ii) obtained inspection reports prepared by Century Fire
Protection (“Century”), copies of which are attached hereto as Exhibit B and
incorporated herein, which identified numerous deficiencies with respect to the
life safety and fire protection system existing on the Premises; and (iii)
discovered an unmaintained master pump room consisting of an unused and damaged
pump and controller located in the mail room on the Premises, a picture of which
is attached hereto as Exhibit C and incorporated herein (each of the foregoing
deficiencies identified in (i)-(iii) above is hereinafter referred to as a “Fire
Safety Deficiency”, and collectively as the “Fire Safety Deficiencies”);

 

C.           Seller and Purchaser desire to amend the Agreement as herein
provided.

 

AMENDMENT:

 

NOW, THEREFORE, for the premises considered, and for valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
amend the Agreement as follows:

 

1.          Recitals. The foregoing recitals are true and correct, and are
incorporated herein by this reference, as if set out in full in the body of this
Amendment.

 

2.          Defined Terms. Unless otherwise defined herein, capitalized terms
used herein shall have the respective meanings given to them in the Agreement.

 

3.          Amendments to Agreement.

 

i.            The “Closing Date” as set forth in Section 4 of the Agreement and
referred to elsewhere in the Agreement is hereby amended and shall hereafter be
defined as September 28, 2016.

 

 1 

 

 

ii.         On or before August 29, 2016, Seller, at Seller’s sole cost and
expense, shall engage Century to cure all Fire Safety Deficiencies prior to
Closing, and thereafter Seller shall in good faith take such actions as are
necessary to ensure that each Fire Safety Deficiency receives a grade of
“Passed”, “Compliant” or an equivalent grade, or a “Green Tag”, as the case may
be, upon re-inspection of the Premises by the Marshal or Century, as applicable,
prior to Closing. Without limitation on the foregoing, Seller, at Seller’s sole
cost and expense, shall take such curative actions as are necessary to ensure
that the pump and controller located in the master pump room are in working
condition, without any leaks, prior to Closing.

 

iii.         In the event that any Fire Safety Deficiencies remain uncured at
Closing, as determined by the Fire Marshal or Century following re-inspection of
the Premises, Seller shall, on or prior to the Closing, deposit with Escrow
Agent an amount equal to one hundred twenty-five percent (125%) of the cost to
cure such remaining Fire Safety Deficiencies, as reasonably determined by
Purchaser (the “Fire Safety Escrow”). The Fire Safety Escrow shall be disbursed
to Purchaser upon written request by Purchaser to Escrow Agent describing the
amount to be disbursed and the work covered by such request, and any funds
remaining in the Fire Safety Escrow after all of the Fire Safety Deficiencies
have been cured as described herein, shall be returned to Seller.

 

iv.         Seller shall obtain a current pool permit issued by Fulton County
prior to Closing.

 

v.           Purchaser shall receive a credit against the Purchase Price at
Closing in the amount of One Million Two Hundred Fifty Thousand and No/100
Dollars ($1,250,000.00).

 

4.          No Other Modifications. The Agreement shall remain in full force and
effect, without modification, except as expressly modified hereby.

 

5.          Counterparts. This Amendment may be executed in several
counterparts, each of which shall be deemed an original, and all of such
counterparts together shall constitute one and the same instrument.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 



 2 

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed by the parties hereto
as of the Effective Date.

 

  SELLER:       RPG GLENRUDGE LLC,   a Delaware limited liability company      
  By: /s/ Michael Betancourt     Name: Michael Betancourt     Title:  Authorized
Signatory       PURCHASER:       CARROLL ACQUISITIONS, LLC,   a Georgia limited
liability company         By: /s/ Josh Champion     Name: Josh Champion    
Title: President

 

 3 

 

 

EXHIBIT A

 

[see attached]

 

 1 

 

 

Keith Sanders Fire Chief [logo1_ex10-37.jpg]  Doug Brown  Division Commander

Sandy Springs Fire and Rescue

7840 Roswell Road

Sandy Springs, Georgia 30350

www.sandyspringsga.org/public·safety/firc rcscue

Chris Edmondson Deputy Fire Marshal

Scott McColl Deputy Fire Marshal

fmoinspections@sandyspringsga.gov •

phone: (770)730-5600 fax: (770)206-4367

 

 

     

Tuesday July 26, 2016

Nevadan Apartments

5501 Glenridge DR NE

Main

Sandy Springs, GA 30342

Fire Marshal's Office Field

Inspection Report

 

 

On 06/29/2016 , a(n) Annual Inspection was completed at your facility and
revealed the violations listed below.

 

Violation Codes

 

COSS ORDINANCE - COLOR Private Hydrant Color X II 103-93

 

5-12-16

Not corrected

 

Recheck violation record auto-generated from ManageMyInspections.com recheck
request.

 

Original Violation Remarks: Hydrant color shall be silver.

 

Hydrant needs to be pained silver,

 

Repaired 06/ 29/ 2016

 

NFPA 25-5.4.1.4 Spare sprinkler heads not available

 

Recheck violation record auto-generated from ManageMylnspections.com recheck
request.

 

Original Violation Remarks: Section 5.4.1.4, NFPA 25, 2011 edition. 

A supply of spare sprinklers (never fewer than six) shall be maintained on the
premises so that any sprinklers that have operated or been damaged in any way
can be promptly replaced.

 

Some missing

 

Repaired 06/29/ 2016

 

NFPA 25-5.4.1.6 Special sprinkler wrench not available

 

Recheck violation record auto-generated from ManageMylnspections.com recheck
request.

 

Original Violation Remarks: Section 5.4.1.6, NFPA 25, 2011 edition.

A special sprinkler wrench shall be provided and kept in the cabinet to be used
in the removal and installation of sprinklers.

5.4.1.6.1 One sprinkler wrench shall be provided for each type of sprinkler
installed.

 

Some missing

 

Repaired 06/ 29/ 2016

 

IFC-912.3 FDC access obstructed

 

Recheck violation record auto-generated from ManageMylnspections.com recheck
request.

 

Original Violation Remarks: Section 912.3, 2012International Fire Code

Immediate access to fire department connections shall be maintained at all times
and without obstruction by fences, bushes, trees,walls or any other fixed or
moveable object. Access to fire department connections shall be approve by the
fire chief.

 

 

 

 

Nevadan Apartments

5501 Glenridge DR NE

Main

Sandy Springs, GA 30342

Fire Marshal's Office Field

Inspection Report

 

On 06/29/2016, a(n) Annual Inspection was completed at your facility and
revealed the violations listed below .

 

Violation Codes

 

Section 912.3 .2 A working space of not less than 36 inches in width, 36 inches
in depth and 78 inches in height shall be provided and maintained in front of
and to the sides of wall-mounted fire department connections and around the
circumference of free-standi ng dire department connections, except as otherwise
required or approved by the fire chief.

 

Some obstructed, clear all shrubs from FDC's

 

Repaired 06/ 29/ 2016

 

5.9.1.4 Replace FDC plugs/caps NFPA 24

 

Recheck violation record auto-generated from ManageMyinspections.com recheck
request.

 

Original Violation Remarks: Section 5.9.1.4, NFPA 24, 2013 edition

Fire department connections shall be equipped with listed plugs or caps that are
secured and arranged for easy removal by fire departments.

 

Some missing

 

Repaired 06/ 29/ 2016

 

NFPA101 General Requirements

 

Recheck violation record auto-generated from ManageMyinspections.com recheck
request.

 

Original Violation Remarks: Section 4.6.1.2 - Any requirements that are
essential for the safety of building occupants and that are not specifically
provided for by this Code shall be determined by the authority having
jurisdiction.

 

No tag, look to be residential, lobby of workout area.

 

Repaired 06/ 29/ 2016

 

IFC-605.1 Abatement of Electrical Hazards

 

Recheck violation record auto-generated from ManageMyinspections.com recheck
request.

 

Original Violation Remarks: Section 605.1, 2012International Fire Code

Identified electrical hazards shall be abated. Identified hazardous electrical
conditions in permanent wiring shall be brought to the attention of the
responsible code official. Electrical wiring, devices, appliances, and other
equipment that is modified or damaged and constitutes an electrical shock or
fire hazard shall not be used.

 

Open outlet needs cover

 

Repaired 06/ 29/ 2016

 

NFPA101 General Requirements

 

Recheck violation record auto-generated from ManageMyinspections.com recheck
request.

 

Original Violation Remarks: Section 4.6.1.2 - Any requirements that are
essential for the safety of building occupants and that are not specifically
provided for by this Code shall be determined by the authority having
jurisdiction.

 

Documentation for chimney and dryer vents

 

 

 

 

Nevadan Apartments

5501 Glenridge DR NE

Main

Sandy Springs, GA 30342

Fire Marshal's Office Field

Inspection Report

 

On 06/29/2016, a(n) Annual Inspection was completed at your facility and
revealed the violations listed below.

 

Violation Codes

 

IFC-605.6 Electrical junction boxes not covered

 

Recheck violation record auto-generated from ManageMyinspectlons.com recheck
request.

 

Original Violation Remarks: Section 605.6, 2012International Fire Code

Open junction boxes and open-wiring splices shall be prohibited. Approved covers
shall be provided for all switch and electrical outlet boxes.

 

Breaker boxes needs spacers in void areas

 

IFC-509.1 Sprinkler Riser Room Signage Required

 

5-12-16

 

Some have been marked but still others have yet to be

 

Recheck violation record auto-generated from ManageMylnspections.com recheck
request. Original Violation

 

Remarks: Section 509.1, 2012International Fire Code 

Fire protection equipment shall be identified in an approved manner. Rooms
containing controls for air-conditioning systems, sprinkler risers and valves,
or other fire detection, suppression or control elements shall be identified for
the use of the fire department. Approved signs required to Identify fire
protection equipment and equipment location, shall be constructed of durable
materials, permanently Installed and readily visible.

 

Mark all riser rooms

 

IFC-906.2 Fire Extinguisher Annual Inspection

 

Recheck violation record auto-generated from ManageMyinspections.com recheck
request.

 

Original Violation Remarks: Section 906.2, 2012International Fire Code

Portable fire extinguishers shall be selected, installed, and maintained in
accordance with this section and NFPA 10.

 

Multiple extinguisher need to serviced, advised maintain. Sup to check all
through out complex

 

IFC-507.5.2 Hydrant Inspection, Testing, and Maintenance

 

Recheck violation record auto-generated from ManageMyinspections.com recheck
request.

 

Original Violation Remarks: Section 507.5.2, 2012 International Fire Code.

Fire hydrant systems shall be subject to periodic tests as required by the fire
code official. Fire hydrant systems shall be maintained in an operative
condition at all times and shall be repaired where defective. Additions,
repairs, alterations, and servicing shall comply with approved standards.

 

Need. Documentation

 

IFC-907.8 Fire Alarm Inspection, Testing, and Maintenance

 

Recheck violation record auto-generated from ManageMyinspections.com recheck
request.

Original Violation Remarks: Section 907.8, 2012International Fire Code

The maintenance and testing schedules and procedures for fire alarm and fire
detection systems shall be in accordance with Sections 907.8.1 through 907.8.5
and NFPA 72

Need testing documentation

 

 

 

 

Nevadan Apartments 5501

Glenridge DR NE Main

Sandy Springs, GA 30342

Fire Marshal's Office Field

Inspection Report

 

On 06/29/2016, a(n) Annual Inspection was completed at your facility and
revealed the violations listed below.

 

Violation Codes

 

IFC-901.4 Installation of fire protection systems

 

5-12-16

Icould not gain access to sprinkler riser in bid 8, bid 4 has no tags and was
not included in the century report on 4-15-16.

 

Recheck violation record auto-generated from ManageMyinspections.com recheck
request. Original Violation

 

Remarks: Section 901.4, 2012International Fire Code

Fire protection systems shall be maintained in accordance with the original
installation standards for that system.

Required systems shall be extended, altered, or augmented as necessary to
maintain and continue protection whenever the building is altered, remodeled, or
added to. Alterations to fire protection systems shall be done in accordance
with applicable standards.

 

All yellow or red tagged (bldl) or no tag (bid 5&6)

 

IFC-903.S Sprinkler System Testing and Maintenance

 

Recheck violation record auto-generated from ManageMyinspections.com recheck
request.

 

Original Violation Remarks: Section 903.5, 2012International Fire Code

Sprinkler systems shall be tested and maintained in accordance with Section 901.
Need documentation

 

ORDER TO COMPLY: You are hereby notified to remedy the conditions stated above
or show just cause why you should not be required to do so. A re-inspection to
determine compliance with this Notice will be conducted in no

 

less than 30 days 15 days days NEXT ANNUAL .

 

If you fail to comply with this notice before the reinspection date listed, you
may be liable for the penalties provided for by law for such violations. This
inspection was conducted according to applicable laws adopted at this time.

 

Every effort was made to note code violations, but this does not relieve the
owner of the responsibility to comply with items missed or unknown to the
inspector.

 

VIOLATIONS MAY ALSO RESULT IN SEPARATE FINES BEING ASSESSED UP TO $1,000.00 FOR
EACH VIOLATION.

 

  X         Kearns, Leah N     Inspector   Occupant/Owner

 

Thank you for your cooperation in keeping your business and our community safe!
f you have any questions, please
contact Sandy Springs Fire Marshal's Office.

 

 

 

 

Keith Sanders Fire Chief [logo1_ex10-37.jpg]  Doug  Brown Division Commander

Sandy Springs Fire and Rescue

7840 Roswell Road

Sanely Springs, Georgia 30350

www.sandyspring sga.org/public-safety /fire-rescuc

Chris Edmondson Deputy Fire Marshal
Scott McColl Deputy Fire Marshal
fmoinspections@sandyspringsga.gov

phone: (770)730-5600 fax: (770)206-4367

 

 

     

Tuesday July 26, 2016

Nevadan Apartments - Building 01

5501 Glenridge DR NE

Building 01

Sandy Springs, GA 30342

Fire Marshal's Office Field
Inspection Report  

 

On 06/29/2016 , a(n) Annual Inspection was completed at your facility and
revealed the violations listed below.

 

Violation Codes

 

IFC-907.8 Fire Alarm Inspection, Testing, and Maintenance

 

Recheck violation record auto-generated from ManageMyinspections.com recheck
request.

 

Original Violation Remarks: Section 907.8, 2012International Fire Code

The maintenance and testing schedules and procedures for fire alarm and fire
detection systems shall be in accordance with Sections 907.8.1 through 907.8.5
and NFPA 72.

 

Need documentation of testing

 

NFPA101 General Requirements

 

5-12-16

Not corrected

 

Recheck violation record auto-generated from ManageMyinspections.com recheck
request.

 

Original Violation Remarks: Section 4.6.1.2 - Any requirements that are
essential for the safety of building occupants and that are not specifically
provided for by this Code shall be determined by the authority having
jurisdiction.

 

Near apt 144 pull station needs to be serviced

 

IFC-901.4 Installation of fire protection systems

 

5-12-16

System is now yellow tagged

 

Recheck violation record auto-generated from ManageMyinspections.com recheck
request. Original Violation

 

Remarks: Section 901.4, 2012International Fire Code

Fire protection systems shall be maintained in accordance with the original
installation standards for that system.

Required systems shall be extended, altered, or augmented as necessary to
maintain and continue protection whenever the building is altered, remodeled, or
added to. Alterations to fire protection systems shall be done in accordance
with applicable standards.

 

Red tagged system, fire watch required until system is fixed

 

IFC-903.5 Sprinkler System Testing and Maintenance

 

Recheck violation record auto-generated from ManageMyinspections.com recheck
request.

 

Original Violation Remarks: Section 903.5, 2012International Fire Code

Sprinkler systems shall be tested and maintained in accordance with Section 901.

 

Not done since 2014

 

 

 

 

Nevadan Apartments - Building 01

5501 Glenridge DR NE

Building 01

Sandy Springs, GA 30342

Fire Marshal's Office
Field Inspection Report

 

On 06/29/2016 , a(n) Annual Inspection was completed at your facility and
revealed the violations listed below.

 

Violation Codes NFPA

 

25-5.4.1.4 Spare sprinkler heads not available

 

Recheck violation record auto-generated from ManageMyinspections.com recheck
request.

 

Original Violation Remarks: Section 5.4.1.4, NFPA 25, 2011 edition.

A supply of spare sprinklers (never fewer than six) shall be maintained on the
premises so that any sprinklers that have operated or been damaged in any way
can be promptly replaced.

 

No heads

 

NFPA 25-5.4.1.6 Special sprinkler wrench not available

 

Recheck violation record auto-generated from ManageMyinspections.com recheck
request.

 

Original Violation Remarks: Section 5.4.1.6, NFPA 25, 2011 edition.

A special sprinkler wrench shall be provided and kept in the cabinet to be used
in the removal and installation of sprinklers.

5.4.1.6.1 One sprinkler wrench shall be provided for each type of sprinkler
installed.

 

No wrench

 

IFC-912.6 FDC Inspection, Testing, and Maintenance

 

5-12-16

Yellow tagged

 

Recheck violation record auto-generated from ManageMyinspections.com recheck
request. Original Violation

 

Remarks: Section 912.6, 2012International Fire Code

All fire department connections shall be periodically inspected, tested, and
maintained in accordance with NFPA 25. Red tagged

 

 

 

 

Nevadan Apartments - Building 01

5501 Glenridge DR NE

Building 01

Sandy Springs, GA 30342

Fire Marshal's Office

Field nspection Report

 

On 06/29/2016 , a(n) Annual Inspection was completed at your facility and
revealed the violations listed below.

 

Violation Codes

 

ORDER TO COMPLY: You are hereby notified to remedy the conditions stated above
or show just cause why you should not be required to do so. A re-inspection to
determine compliance with this Notice will be conducted In no

 

less than 30 days 15 days   days NEXT ANNUAL •

 

If you fail to comply with this notice before the reinspectlon date listed, you
may be liable for the penalties provided for by law for such violations. This
inspection was conducted according to applicable laws adopted at this time.

 

Every effort was made to note code violations, but this does not relieve the
owner of the responsibility to comply with items missed or unknown to the
inspector.

 

VIOLATIONS MAY ALSO RESULT N SEPARATE F NES BEING ASSESSED UP TO

 

$1,000.00 FOR EACH VIOLATION.

 

  X   Kearns, Leah N     Inspector   Occupant/Owner

 

Thank you for your cooperation in keeping your business and our community safe!

If you have any questions, please contact Sandy Springs Fire Marshal's Office.

 

 

 

 

Keith Sanders  Fire Chief [logo1_ex10-37.jpg]  Doug Brown   Divisi on Commander

Sandy Springs Fire and Rescue

7840 Roswell Road

Sandy Springs, Georgia 30350

www.sandyspringsga.org/public-safcty/fire-rescue

Chris Edmondson Deputy Fire Marshal

Scott McColl Deputy Fire Marshal

fmoinspections@sandyspringsga.gov•

phone:(770)730-5600 fax: (770)206-4367

 

     

Tuesday July 26, 2016

Nevadan Apartments - Building 02

5501 Glenridge DR NE Building 02

Sandy Springs, GA 30342

Fire Marshal's Office Field

Inspection Report

 

 

On 06/29/2016, a(n) Annual Inspection was completed at your facility and
revealed the violations listed below.

 

Violation Codes

 

IFC-912.6 FDC Inspection, Testing, and Maintenance

 

Recheck violation record auto-generated from ManageMyinspections.com recheck
request.

 

Original Violation Remarks: Section 912 .6, 2012International Fire Code

All fire department connections shall be periodically inspected, tested, and
maintained in accordance with NFPA 25.

 

Seemed to be coming out of the wall

 

Repaired 06/ 29/ 2016

 

IFC-605.6 Electrical junction boxes not covered

 

Recheck violation record auto-generated from ManageMyinspections.com recheck
request.

 

Original Violation Remarks : Section 605.6, 2012International Fire Code

Open junction boxes and open-wiring splices shall be prohibited. Approved covers
shall be provided for all switch and electrical outlet boxes.

 

Fixed any exposed wiring

 

IFC-605.5 Extension cords used for permanent wiring

 

Recheck violation record auto-generated from ManageMyinspections.com recheck
request.

 

Original Violation Remarks: Section 605.5, 2012International Fire Code

Extensio.n cords and flexible cords shall not be a substitute for permanent
wiring. Extension cords and flexible cords shall not be affixed to structures,
extended through walls, ceilings or floors, or under doors or floor coverings,
nor shall such cords be subject to environmental damage or physical impact.
Extension cords shall be used only with portable appliances.

 

Open plug and extension cord used as perm wiring

 

NFPA101 General Requirements

 

6-29-16

In trouble and still duct taped

 

5-12-16

Not corrected

 

Recheck violation record auto-generated from ManageMyinspections.com recheck
request.

 

Original Violation Remarks: Section 4.6.1.2 - Any requirements that are
essential for the safety of building occupants and that are not specifically
provided for by this Code shall be determined by the authority having
jurisdiction.

 

 

 

 

Nevadan Apartments - Building 02

5501 Glenridge DR NE Building 02

Sandy Springs, GA 30342

Fire Marshal's Office Field
Inspection Report

 

On 06/29/2016 ,a(n) Annual Inspection was completed at your facility and
revealed the violations listed below.

 

Violation Codes

 

Panel has to be properly secured, duct tape dose not suffice

 

IFC-901.4 Installation of fire protection systems

 

5-12-16

Not corrected

 

Recheck violation record auto-generated from ManageMyinspections .com recheck
request. Original Violation

 

Remarks: Section 901.4, 2012International Fire Code

Fire protection systems shall be maintained in accordance with the original
installation standards for that system.

Required systems shall be extended, altered, or augmented as necessary to
maintain and continue protection whenever the building is altered, remodeled, or
added to. Alterations to fire protection systems shall be done in accordance
with applicable standards.

 

Yellow tagged

 

ORDER TO COMPLY: You are hereby notified to remedy the conditions stated above
or show just cause why you should not be required to do so. A re-inspection to
determine compliance with this Notice will be conducted in no

 

less than 30 days 15 days days NEXT ANNUAL .

 

If you fail to comply with this notice before the relnspection date listed, you
may be liable for the penalties provided for by law for such violations. This
inspection was conducted according to applicable laws adopted at this time.

 

Every effort was made to note code violations, but this does not relieve the
owner of the responsibility to comply with items missed or unknown to the
inspector.

 

VIOLATIONS MAY ALSO RESULT IN SEPARATE FINES BEING ASSESSED UP TO

$1,000.00 FOR EACH VIOLATION.

 

 

  X         Kearns, Leah N     Inspector   Occupant/ Owner

 

Thank you for your cooperation in keeping your business and our community safe!
If you have any questions, please contact Sandy Springs Fire Marshal's Office.

 

 

 

 

Keith Sanders Fire Chief [logo1_ex10-37.jpg]  Doug Brown   Division  Commander

Sandy Springs Fire and Rescue

7840 Roswell Road

Sandy Springs, Georgia 30350

www.samlyspringsga.org/public-safety/fire-rcscue

Chris Edmondson Deputy Fire Marshal
Scott McColl Deputy Fire Marshal
fmoinspections@sandyspringsga.gov•

phone:(770)730-5600 fax: (770)206-4367

 

 

     

Tuesday July 26, 2016

Nevadan Apartments - Building 03

5501 Glenridge DR NE Building 03

Sandy Springs, GA 30342

Fire Marshal's Office

Field Inspection Report

 

 

On 06/29/ 2016, a(n) Annual Inspection was completed at your facility and
revealed the violations listed below.

 

Violation Codes

 

IFC-907.8 Fire Alarm Inspection, Testing, and Maintenance

 

5-12-16

Alarm is in normal mode, but needs to be properly secured, using duct tape
currently.

 

Recheck violation record auto-generated from ManageMylnspections.com recheck
request. Original Violation

 

Remarks: Section 907.8, 2012International Fire Code

The maintenance and testing schedules and procedures for fire alarm and fire
detection systems shall be in accordance with Sections 907 .8.1 through 907.8.5
and NFPA 72.

 

Not in normal operating mode

 

Repaired 06/ 29/ 2016

 

NFPA 25-5.4.1.6 Special sprinkler wrench not available

 

Recheck violation record auto-generated from ManageMyinspections.corn recheck
request.

 

Original Violation Remarks: Section 5.4.1.6, NFPA 25, 2011 edition.

A special sprinkler wrench shall be provided and kept in the cabinet to be used
in the removal and installation of sprinklers.

5.4.1.6 .1 One sprinkler wrench shall be provided for each type of sprinkler
installed.

 

No wrench

 

Repaired 06/ 29/ 2016

 

IFC-912.3 FDC access obstructed

 

Recheck violation record auto-generated from ManageMyinspections.com recheck
request.

 

Original Violation Remarks: Section 912.3, 2012International Fire Code

Immediate access to fire department connections shall be maintained at all times
and without obstruction by fences, bushes, trees, walls or any other fixed or
moveable object. Access to fire department connections shall be approved by the
fire chief.

Section 912.3.2 A working space of not less than 36 inches in width, 36 inches
in depth and 78 inches in height shall be provided and maintained in front of
and to the sides of wall-mounted fire department connections and around the
circumference of free-standing dire department connections, except as otherwise
required or approved by the fire chief.

 

Remove shrubbery

 

Repaired 06/ 29/ 2016

 

 

 

 

Nevadan Apartments - Building 03

5501 Glenridge DR NE Building 03

Sandy Springs, GA 30342

Fire Marshal's Office Field

Inspection Report

 

 

On 06/29/2016 , a(n) Annual Inspection was completed at your facility and
revealed the violations listed below.

 

Violation Codes

 

IFC-5303.5.3 Compressed gas cylinders not secured

 

Recheck violation record auto-generated from ManageMyinspections.com recheck
request.

 

Original Violation Remarks: Section 5303.5.3, 2012International Fire Code

Securing compressed gas containers, cylinders and tanks. Compressed gas
containers, cylinders and tanks shall be secured to prevent falling caused by
contact, vibration or seismic activity. Securing of compressed gas containers,
cylinders and tanks shall be by one of the following methods :

 

1.          Securing containers, cylinders and tanks to a fixed object with one
or more restraints.

 

2.          Securing containers, cylinders and tanks on a cart or other mobile
device designed for the movement of compressed gas containers, cylinders or
tanks.

 

3.          Nesting of compressed gas containers, cylinders and tanks at
container filling or servicing facilities or in seller&#l46;s warehouses not
accessible to the public. Nesting shall be allowed provided the nested
containers, cylinders or tanks, if dislodged, do not obstruct the required means
of egress.

 

4.          Securing of compressed gas containers, cylinders and tanks to or
within a rack, framework, cabinet or similar assembly designed for such use.

 

Exception: Compressed gas containers, cylinders and tanks in the process of
examination, filling, transport or servicing.

 

All compressed air cylinder must be secured

 

Repaired 06/ 29/ 2016

 

IFC-901.4 Installation of fire protection systems

 

6-29-16

Yellow tagged, need sign on workshop door that says riser room.

 

Recheck violation record auto-generated from ManageMyinspections.com recheck
request. Original Violation

 

Remarks: Section 901.4, 2012International Fire Code

Fire protection systems shall be maintained in accordance with the original
installation standards for that system. Required systems shall be extended,
altered, or augmented as necessary to maintain and continue protection whenever
the building is altered, remodeled, or added to. Alterations to fire protection
systems shall be done in accordance with applicable standards.

 

Yellow tagged, century

 

 

 

 

Nevadan Apartments - Building 03

5501 Glenridge DR NE

Building 03

Sandy Springs, GA 30342

Fire Marshal's Office Field

Inspection Report

 

On 06/29/2016 , a(n) Annual Inspection was completed at your facility and
revealed the violations listed below.

 

Violation Codes

 

ORDER TO COMPLV: You are hereby notified to remedy the conditions stated above
or show just cause why you should not be required to do so. A re-inspection to
determine compliance with this Notice will be conducted in no

 

less than 30 days 15 days days NEXT ANNUAL .

 

If you fail to comply with this notice before the reinspection date listed, you
may be liable for the penalties provided for by law for such violations. This
inspection was conducted according to applicable laws adopted at this time.

 

Every effort was made to note code violations, but this does not relieve the
owner of the responsibility to comply with items missed or unknown to the
inspector.

 

VIOLATIONS MAY ALSO RESULT IN SEPARATE FINES BEING ASSESSED UP TO $1,000.00 FOR
EACH VIOLATION.

 

  X   Kearns, Leah N     Inspector   Occupant/Owner

 

Thank you for your cooperation in keeping your business and our community safe!
If you have any questions,
please contact Sandy Springs Fire Marshal's Office .

 

 

 

 

Keith Sanders Fire Chief  [logo1_ex10-37.jpg] Doug  Brown  Division Commander

Sandy Springs Fire and Rescue

7840 Roswell Road

Snndy Springs, Georgia 30350

www.sandyspringsgn.org/public-safety/ fire-rcscue

Chris Edmondson Deputy Fire Marshal
Scott McColl Deputy Fire Marshal
fmoinspections@sandyspringsga.gov•

phone: (770)730-5600 fox: (770)206-4367

 

 

     

Tuesday July 26, 2016

Nevadan Apartments - Building 04

5501 Glenridge DR NE Building 04

Sandy Springs, GA 30342

Fire Marshal's Office Field

Inspection Report

 

 

On 06/29/2016, a(n) Annual Inspection was completed at your facility and
revealed the violations listed below.

 

Violation Codes NFPA

 

25-5 .4.1.4 Spare sprinkler heads not available

 

Recheck violation record auto-generated from ManageMyinspections.com recheck
request.

 

Original Violation Remarks: Section 5.4.1.4, NFPA 25, 2011 edition.

A supply of spare sprinklers (never fewer than six) shall be maintained on the
premises so that any sprinklers that have operated or been damaged in any way
can be promptly replaced.

 

No heads

 

Repaired 06/ 29/ 2016

 

NFPA 25-5.4.1.6 Special sprinkler wrench not available

 

Recheck violation record auto-generated from ManageMyinspections.com recheck
request.

 

Original Violation Remarks: Section 5 .4.1.6, NFPA 25, 2011 edition.

A special sprinkler wrench shall be provided and kept in the cabinet to be used
in the removal and installation of sprinklers.

5.4.1.6.1 One sprinkler wrench shall be provided for each type of sprinkler
installed.

 

No wrench

 

Repaired 06/ 29/ 2016

 

NFPA101 General Requirements

 

Recheck violation record auto-generated from ManageMyinspections.com recheck
request.

 

Original Violation Remarks: Section 4.6.1.2 - Any requirements that are
essential for the safety of building occupants and that are not specifically
provided for by this Code shall be determined by the authority having
jurisdiction.

 

Painted heads

 

IFC-901.4 Installation of fire protection systems

 

6-29- 16

Not green tagged

 

Recheck violation record auto-generated from ManageMyinspections.com recheck
request. Original Violation

 

Remarks: Section 901.4, 2012Internationa l Fire Code

Fire protection systems shall be maintained in accordance with the original
installation standards for that system. Required systems shall be extended,
altered, or augmented as necessary to maintain and continue protection whenever
the building is altered, remodeled, or added to. Alterations to fire protection
systems shall be done in accordance with applicable standards.

 

 

 

 

Nevadan Apartments - Building 04

5501 Glenridge DR NE

Building 04

Sandy Springs,GA 30342

Fire Marshal's Office Field
Inspection Report

 

On 06/29/2016 , a(n) AnnualInspection was completed at your facility and
revealed the violations listed below .

 

Violation Codes

 

No tag no idea when last serviced

 

IFC-903.S Sprinkler System Testing and Maintenance

 

Recheck violation record auto-generated from ManageMyinspections.com recheck
request.

 

Original Violation Remarks : Section 903.5, 2012International Fire Code

Sprinkler systems shall be tested and maintained in accordance with Section 901.

 

No tag

 

ORDER TO COMPLY: You are hereby notified to remedy the conditions stated above
or show just cause why you should not be required to do so. A re-inspection to
determine compliance with this Notice will be conducted in no

 

less than 30 days 15 days days NEXT ANNUAL .

 

If you fail to comply with this notice before the reinspectlon date listed, you
may be liable for the penalties provided for by law for such violations. This
inspection was conducted according to applicable laws adopted at this time.

 

Every effort was made to note code violations, but this does not relieve the
owner of the responsibility to comply with items missed or unknown to the
inspector.

 

VIOLATIONS MAY ALSO RESULT IN SEPARATE FINES BEING ASSESSED UP TO $1,000.00 FOR
EACH VIOLATION.

 

  X   Kearns, Leah N     Inspector   Occupant/Owner

 

Thank you for your cooperation in keeping your business and our community safe!
If you have any questions,
please contact Sandy Springs Fire Marshal's Office.

 

 

 

 

Keith Sanders  Fire Chief [logo1_ex10-37.jpg]  Doug Brown  Division Commander

Sandy Springs Fire and Rescue

7840 Roswell Road

Sandy Springs, Georgia 30350

www.sa ndyspringsga.org/publ ic-safcty/lirc-rescue

Chris Edmondson Deputy Fire Marshal

Scott McColl Deputy Fire Marshal

fmoinspections@sandyspringsga.gov•

phone: (770)730-5600 fax: (770)206-4367

 

 

     

Tuesday July 26, 2016

Nevadan Apartments - Building 05

5501 Glenridge DR NE Building 05

Sandy Springs, GA 30342

Fire Marshal's Office Field

Inspection Report

 

 

On 06/29/2016, a(n) Annual Inspection was completed at your facility and
revealed the violations listed below.

 

Violation Codes

 

IFC-912.3 FDC access obstructed

 

Recheck violation record auto-generated from ManageMyinspections.com recheck
request.

 

Original Violation Remarks: Section 912.3, 2012International Fire Code

Immediate access to fire department connections shall be maintained at all times
and without obstruct ion by fences, bushes, trees, walls or any other fixed or
moveable object. Access to fire department connections shall be approved by the
fire chief.

Section 912.3.2 A working space of not less than 36 inches in width, 36 inches
in depth and 78 Inches in height shall be provided and maintained in front of
and to the sides of wall-mounted fire department connections and around the
circumference of free-standing dire department connections, except as otherwise
required or approved by the fire chief.

 

Remove shrubs

 

Repaired 06/ 29/ 2016

 

IFC-605.6 Electrical junction boxes not covered

 

Recheck violation record auto-generated from ManageMyinspections.com recheck
request.

 

Original Violation Remarks: Section 605.6, 2012 International Fire Code

Open junction boxes and open-wiring splices shall be prohibited. Approved covers
shall be provided for all switch and electrical outlet boxes.

 

Multiple wires exposed

 

IFC-901.4 Installation of fire protection systems

 

Recheck violation record auto-generated from ManageMyinspections.com recheck
request.

 

Original Violation Remarks: Section 901.4, 20 12International Fire Code

Fire protection systems shall be maintained in accordance with the original
installation standards for that system. Required systems shall be extended,
altered, or augmented as necessary to maintain and continue protection whenever
the building is altered, remodeled, or added to. Alterations to fire protection
systems shall be done in accordance with applicable standards .

 

Yellow tagged

 

 

 

 

Nevadan Apartments - Building 05

5501 Glenridge DR NE Building 05

Sandy Springs, GA 30342

Fire Marshal's Office Field

Inspection Report

 

On 06/29/2016 , a(n) Annual Inspection was completed at your facility and
revealed the violations listed below .

 

Violation Codes

 

ORDER TO COMPLY: You are hereby notified to remedy the conditions stated above
or show just cause why you should not be required to do so. A re-inspection to
determine compliance with this Notice w ill be conducted in no

 

less than 30 days 15 days days NEXT ANNUAL .

 

If you fail to comply with this notice before the reinspection date listed, you
may be liable for the penalties provided for by law for such violations. This
inspection was conducted according to applicable laws adopted at this time.

 

Every effort was made to note code violations, but this does not relieve the
owner of the responsibility to comply with items missed or unknown to the
inspector.

 

VIOLATIONS MAY ALSO RESULT IN SEPARATE FINES BEING ASSESSED UP TO $1,000.00 FOR
EACH VIOLATION.

 

  X   Kearns, Leah N     Inspector   Occupant/Owner

 

Thank you for your cooperation in keeping your business and our community safe!
If you have any questions,
please contact Sandy Springs Fire Marshal's Office.

 

 

 

 

Keith Sanders Fire Chief [logo1_ex10-37.jpg]  Doug Brown  Division  Commander

Sandy Springs Fire and Rescue

7840 Roswell Road

Sandy Springs, Georgia 30350

www.sandyspringsga.org/pubI ic-safcty/fire-rescue

Chris Edmondson Deputy Fire Marshal

Scott McColl Deputy Fire Marshal

fmoinspections@sandyspringsga.gov•

phone: (770)730-5600 fax: (770)206-4367

 

 

     

Tuesday July 26, 2016

Nevadan Apartments - Building 06

5501 Glenridge DR NE Building 06

Sandy Springs, GA 30342

Fire Marshal's Office Field

Inspection Report

 

 

On 06/29/2016, a(n) Annual Inspection was completed at your facility and
revealed the violations listed below.

 

Violation Codes NFPA

 

25-5.4.1.4 Spare sprinkler heads not available

 

Recheck violation record auto-generated from ManageMyInspections.com recheck
request.

 

Original Violation Remarks: Section 5.4.1.4, NFPA 25, 2011edition.

A supply of spare sprinklers (never fewer than six) shall be maintained on the
premises so that any sprinklers that have operated or been damaged in any way
can be promptly replaced.

 

No heads

 

Repaired 06/ 29/ 2016

 

NFPA 25-5.4.1.6 Special sprinkler wrench not available

 

Recheck violation record auto-generated from ManageMyinspections.com recheck
request.

 

Original Violation Remarks : Section 5.4.1.6, NFPA 25, 2011 edition.

A special sprinkler wrench shall be provided and kept in the cabinet to be used
in the removal and installation of sprinklers.

5.4.1.6 .1 One sprinkler wrench shall be provided for each type of sprinkler
installed.

 

No wrench

 

Repaired 06/ 29/ 2016

 

IFC-509.1 Sprinkler Riser Room Signage Required

 

Recheck violation record auto-generated from ManageMyinspections .com recheck
request.

 

Original Violation Remarks : Section 509.1,2012International Fire Code

Fire protection equipment shall be identified in an approved manner. Rooms
containing controls for air-conditioning systems, sprinkler risers and valves,
or other fire detection, suppression or control elements shall be identified for
the use of the fire department. Approved signs required to identify fire
protection equipment and equipment location, shall be constructed of durable
materials, permanently installed and readily visible.

 

Mark riser room

 

IFC-605.1 Abatement of Electrical Hazards

 

Recheck violation record auto-generated from ManageMyinspections.com recheck
request.

 

Original Violation Remarks: Section 605.1, 2012International Fire Code

Identified electrical hazards shall be abated. Identified hazardous electrical
conditions in permanent wiring shall be brought to the attention of the
responsible code official. Electrical wiring, devices, appliances, and other
equipment that is modified or damaged and constitutes an electrical shock or
fire hazard shall not be used. Check for any exposed wiring

 

 

 

 

Nevadan Apartments - Building 06

5501 Glenridge DR NE Building 06

Sandy Springs, GA 30342

Fire Marshal's Office Field

Inspection Report

 

On 06/29/2016, a(n) Annual Inspection was completed at your facility and
revealed the violations listed below.

 

Violation Codes

 

IFC-901.4 Installation of fire protection systems

 

Recheck violation record auto-generated from ManageMylnspections.com recheck
request.

 

Original Violation Remarks: Section 901.4, 2012International Fire Code

Fire protection systems shall be maintained in accordance with the original
installation standards for that system. Required systems shall be extended,
altered, or augmented as necessary to maintain and continue protection whenever
the building is altered, remodeled, or added to. Alterations to fire protection
systems shall be done in accordance with applicable standards.

 

No tag, exposed wiring, riser room structurally unsound( some one has backed
their vehicle into the room most likely

 

IFC-903.5 Sprinkler System Testing and Maintenance

 

Recheck violation record auto-generated from ManageMyinspections.com recheck
request.

 

Original Violation Remarks: Section 903.5, 2012International Fire Code

Sprinkler systems shall be tested and maintained in accordance with Section 901.
No tag

 

ORDER TO COMPLY: You are hereby notified to remedy the conditions stated above
or show just cause why you should not be required to do so. A re-inspection to
determine compliance with this Notice will be conducted in no

 

less than 30 days 15 days days NEXT ANNUAL .

 

If you fail to comply with this notice before the reinspection date listed, you
may be liable for the penalties provided for by law for such violations. This
inspection was conducted according to applicable laws adopted at this time.

 

Every effort was made to note code violations, but this does not relieve the
owner of the responsibility to comply with items missed or unknown to the
inspector.

 

VIOLATIONS MAY ALSO RESULT IN SEPARATE FINES BEING ASSESSED UP TO $1,000.00 FOR
EACH VIOLATION.

 

  X   Kearns, Leah N     Inspector   Occupant/Owner

 

Thank you for your cooperation in keeping your business and our community safe!
f you have any questions,
please contact Sandy Springs Fire Marshal's Office.

 

 

 

 

Keith Sanders Fire Chief [logo1_ex10-37.jpg]  Doug  Brown  Division Commander

Sandy Springs Fire and Rescue

7840 Roswell Road

Sandy Springs, Georgia 30350

www.samlyspringsga.org/public-safcty/fi re-rcscue

Chris Edmondson Deputy Fire Marshal
Scott McColl Deputy Fire Marshal
fmoinspections@sandyspringsga.gov•

phone: (770)730-5600 fax:(770)206-4367

 

 

     

Tuesday July 26, 2016

Nevadan Apartments - Building 07

5501 Glenridge DR NE Building 07

Sandy Springs, GA 30342

Fire Marshal's Office Field

Inspection Report

 

 

On 06/29/2016, a(n) Annual Inspection was completed at your facility and
revealed the violations listed below.

 

Violation Codes

 

IFC-901.4 Installation of fire protection systems

 

Recheck violation record auto-generated from ManageMyinspections.com recheck
request.

 

Original Violation Remarks: Section 901.4, 2012International Fire Code

Fire protection systems shall be maintained in accordance with the original
installation standards for that system. Required systems shall be extended,
altered, or augmented as necessary to maintain and continue protection whenever
the building is altered, remodeled, or added to. Alterations to fire protection
systems shall be done in accordance with applicable standards.

 

Yellow tagged, last serviced in 2015

 

ORDER TO COMPLY: You are hereby notified to remedy the conditions stated above
or show just cause why you should not be required to do so. A re-inspection to
determine compliance with this Notice will be conducted in no

 

less than 30 days 15 days days NEXT ANNUAL .

 

If you fail to comply with this notice before the reinspection date listed, you
may be liable for the penalties provided for by law for such violations. This
inspection was conducted according to applicable laws adopted at this time.

 

Every effort was made to note code violations, but this does not relieve the
owner of the responsibility to comply with items missed or unknown to the
inspector.

 

VIOLATIONS MAY ALSO RESULT IN SEPARATE FINES BEING ASSESSED UP TO $1,000.00 FOR
EACH VIOLATION.

 

  X   Kearns, Leah N     Inspector   Occupant/ Owner

 

Thank you for your cooperation in keeping your business and our community safe!
If you have any questions,
please contact Sandy Springs Fire Marshal's Office.

 

 

 

 

Keith Sanders  Fire Chief [logo1_ex10-37.jpg]  Doug  Brown  Division Commander

Sandy Springs Fire and Rescue

7840 Roswell Road

Sanely Springs, Georgia 30350

www.sanclyspringsga.org/public-safcty/lire-
rescue

Chris Edmondson Deputy Fire Marshal
Scott McColl Deputy Fire Marshal
fmoinspections@sandyspringsga.gov•

phone: (770)730-5600 fax: (770)206 -4367

 

 

     

Tuesday July 26, 2016

Nevadan Apartments - Building 08

5501 Glenridge DR NE Building 08

Sandy Springs, GA 30342

Fire Marshal's Office Field

Inspection Report

 

 

On 06/29/2016, a(n) Annual Inspection was completed at your facility and
revealed the violations listed below.

 

Violation Codes NFPA

 

25-5.4.1.4 Spare sprinkler heads not available

 

Recheck violation record auto-generated from ManageMyinspections.com recheck
request.

 

Original Violation Remarks: Section 5 .4.1.4,NFPA 25, 2011 edition.

A supply of spare sprinklers (never fewer than six) shall be maintained on the
premises so that any sprinklers that have operated or been damaged In any way
can be promptly replaced.

 

No heads

 

Repaired 06/ 29/ 2016

 

NFPA 25-5.4.1.6 Special sprinkler wrench not available

 

Recheck violation record auto-generated from ManageMyinspections.com recheck
request.

 

Original Violation Remarks: Section 5.4.1.6, NFPA 25, 2011 edition.

A special sprinkler wrench shall be provided and kept in the cabinet to be used
in the removal and installation of sprinklers.

5.4.1.6.1 One sprinkler wrench shall be provided for each type of sprinkler
Installed.

 

No wrench

 

Repaired 06/ 29/ 2016

 

5.9.1.4 Replace FDC plugs/caps NFPA 24

 

Recheck violation record auto-generated from ManageMyInspections.com recheck
request.

 

Original Violation Remarks: Section 5.9.1.4, NFPA 24, 2013 edition

Fire department connections shall be equipped with listed plugs or caps that are
secured and arranged for easy removal by fire departments.

 

Some missing

 

Repaired 06/ 29/ 2016

 

IFC-901.4 Installation of fire protection systems

 

5- 12- 16

Was not able to gain access to riser room, bid supervisor will provide access
when I return tomorrow Recheck violation record auto-generated from
ManageMyInspections.com recheck request.

 

Original Violation Remarks: Section 901.4, 2012Internationa l Fire Code

 

 

 

 

Nevadan Apartments - Building 08

5501 Glenridge DR NE Building 08

Sandy Springs, GA 30342

Fire Marshal's Office Field

Inspection Report

 

On 06/29/2016 , a(n) Annual Inspection was completed at your facility and
revealed the violations listed below.

 

Violation Codes

 

Fire protection systems shall be maintained in accordance with the original
installation standards for that system. Required systems shall be extended,
altered, or augmented as necessary to maintain and continue protection whenever
the building is altered, remodeled, or added to. Alterations to fire protection
systems shall be done in accordance with applicable standards.

 

Yellow tagged some gauges at zero pressure

 

ORDER TO COMPLY: You are hereby notified to remedy the conditions stated above
or show just cause why you should not be required to do so. A re-inspection to
determine compliance with this Notice will be conducted in no

 

less than 30 days 15 days days NEXT ANNUAL .

 

If you fail to comply with this notice before the reinspection date listed, you
may be liable for the penalties provided for by law for such violations. This
inspection was conducted according to applicable laws adopted at this time.

 

Every effort was made to note code violations, but this does not relieve the
owner of the responsibility to comply with Items missed or unknown to the
inspector.

 

VIOLATIONS MAY ALSO RESULT IN SEPARATE FINES BEING ASSESSED UP TO $1,000.00 FOR
EACH VIOLATION.

 

  X   Kearns, Leah N     Inspector   Occupant/ Owner

 

Thank you for your cooperation in keeping your business and our community safe!
f you have any questions,
please contact Sandy Springs Fire Marshal's Office.

 

 

 

 

Keith Sanders Fire Chief [logo1_ex10-37.jpg]  Doug Brown  Division Commander

Sandy Springs Fire and Rescue

7840 Roswell Road

Sandy Springs, Georgia 30350

www. sandyspringsga .org/public-s afety/fire-rescne

Chris Edmondson Deputy Fire Marshal

Scott McColl Deputy Fire Marshal

fmoinspections@sandyspringsga.gov•

phone:(770)730-5600 fax: (770)206-4367

 

 

     

Tuesday July 26, 2016

Nevadan Apartments - Building 09

5501 Glenridge DR NE

Building 09

Sandy Springs, GA 30342

Fire Marshal's Office Field

Inspection Report

 

 

On 06/29/2016, a(n) AnnualI nspection was completed at your facility and
revealed the violations listed below.

 

Violation Codes

 

IFC-901.4Installation of fire protection systems

 

Recheck violation record auto-generated from ManageMylnspections.com recheck
request.

 

Original Violation Remarks: Section 901.4, 2012International Fire Code

Fire protection systems shall be maintained in accordance with the original
installation standards for that system. Required systems shall be extended,
altered, or augmented as necessary to maintain and continue protection whenever
the building is altered, remodeled, or added to. Alterations to fire protection
systems shall be done in accordance with applicable standards.

 

Yellow tagged

 

IFC-509.1 Sprinkler Riser Room Signage Required

 

Recheck violation record auto-generated from ManageMyinspections.com recheck
request.

 

Original Violation Remarks: Section 509.1, 2012International Fire Code

Fire protection equipment shall be identified in an approved manner. Rooms
containing controls for air-conditioning systems,sprinkler risers and valves, or
other fire detection, suppression or control elements shall be identified for
the use of the fire department. Approved signs required to identify fire
protection equipment and equipment location, shall be constructed of durable
materials, permanently installed and readily visible.

 

Mark room

 

 

 

 

Nevadan Apartments - Building 09

5501 Glenridge DR NE Building 09

Sandy Springs, GA 30342

Fire Marshal's Office Field

Inspection Report

 

On 06/29/2016, a(n) Annual Inspection was completed at your facility and
revealed the violations listed below.

 

Violation Codes

 

ORDER TO COMPLY: You are hereby notified to remedy the conditions stated above
or show just cause why you should not be required to do so. A re-inspection to
determine compliance with this Notice will be conducted in no

 

less than 30 days 15 days days NEXT ANNUAL .

 

If you fail to comply with this notice before the reinspection date listed, you
may be liable for the penalties provided for by law for such violations. This
inspection was conducted according to applicable laws adopted at this time.

 

Every effort was made to note code violations, but this does not relieve the
owner of the responsibility to comply with items missed or unknown to the
inspector.

 

VIOLATIONS MAY ALSO RESULT IN SEPARATE FINES BEING ASSESSED UP TO $1,000.00 FOR
EACH VIOLATION.

 

  X   Kearns, Leah N     Inspector   Occupant/Owner

 

Thank you for your cooperation in keeping your business and our community safe!
If you have any questions,
please contact Sandy Springs Fire Marshal's Office.

 

 

 

 

EXHIBIT B

 

[see attached]

 

 2 

 

 

 

[pg29img1_ex10-37.jpg]  



 Page 1 of 18 

 

 

[pg30img1_ex10-37.jpg]

 



 Page 2 of 18 

 

 

[pg31img1_ex10-37.jpg] 



 Page 3 of 18 

 

 

[pg32img1_ex10-37.jpg] 



 Page 4 of 18 

 

 

[pg33img1_ex10-37.jpg] 



 Page 5 of 18 

 

 

[pg34img1_ex10-37.jpg] 



 Page 6 of 18 

 

 

[pg35img1_ex10-37.jpg] 



 Page 7 of 18 

 

 

[pg36img1_ex10-37.jpg] 



 Page 8 of 18 

 

 

[pg37img1_ex10-37.jpg] 



 Page 9 of 18 

 

 

[pg38img1_ex10-37.jpg] 



 Page 10 of 18 

 

 

[pg39img1_ex10-37.jpg] 



 Page 11 of 18 

 

 

[pg40img1_ex10-37.jpg] 



 Page 12 of 18 

 

 

[pg41img1_ex10-37.jpg] 



 Page 13 of 18 

 

 

[pg42img1_ex10-37.jpg] 



 Page 14 of 18 

 

 

[pg43img1_ex10-37.jpg] 



 Page 15 of 18 

 

 

[pg44img1_ex10-37.jpg] 



 Page 16 of 18 

 

 

[pg45img1_ex10-37.jpg] 



 Page 17 of 18 

 

 

[pg46img1_ex10-37.jpg] 



 Page 18 of 18 

 

 

[pg47img1_ex10-37.jpg] 



 

 

 

[pg48img1_ex10-37.jpg] 



 

 

 

[pg49img1_ex10-37.jpg] 



 

 

 

[pg50img1_ex10-37.jpg] 



 

 

 

[pg51img1_ex10-37.jpg] 



 

 

 

[pg52img1_ex10-37.jpg] 



 

 

 

[pg53img1_ex10-37.jpg] 



 

 

 

[pg54img1_ex10-37.jpg] 



 

 

 

[pg55img1_ex10-37.jpg] 



 

 

 

[pg56img1_ex10-37.jpg] 



 

 

 

[pg57img1_ex10-37.jpg] 



 

 

 

[pg58img1_ex10-37.jpg] 



 

 

 

 [pg59img1_ex10-37.jpg]



 

 



 



[logo5_ex10-37.jpg]  Property : Nevadan Apartments Number of Sprinklers to Add:
100 Inspector: Kevin Harvey Date: July 10, 2016



 

Apartment Walk Sheet

 

Building   Unit   Area   Sprinkler   Type   Status   Access Issue?   Notes 1  
104   Kitchen   1   Wet   Painted       A 1   104   Laundry Room   2   Wet  
Painted       A 1   104   Foyer   3   Wet   Painted       A 1   101   Entire
Unit   4   Wet   No Access   Pet   A 1   102   Kitchen   5   Wet   Painted      
A 1   103   Breezeway   6   Dry   Painted       C 1   103   Breezeway   7   Wet
  Painted       C 1   103   Breezeway   8   Wet   Painted       C 1   103  
Laundry Room   9   Wet   Painted       A 1   103   Closet Bedroom   10   Wet  
Painted       A 1   106   Breezeway   11   Dry   Painted       C 1   107  
Breezeway   12   Wet   Painted       C 1   108   Breezeway   13   Wet   Painted
      C 1   105   Kitchen   14   Wet   Painted       A 1   106   Living Room  
15   Wet   Painted       A 1   106   Bedroom   16   Wet   Painted       A 1  
106   Living Room   17   Wet   Painted       A 1   106   Kitchen   18   Wet  
Painted       A 1   107   Foyer   19   Wet   Painted       A 1   107   Kitchen  
20   Wet   Painted       A 1   107   Laundry Room   21   Wet   Painted       A 1
  107   Kitchen   22   Wet   Painted       A 1   108   Laundry Room   23   Wet  
Painted       A 1   108   Closet Bedroom   24   Wet   Painted       A 1   108  
Restroom   25   Wet   Painted       A 1   109   Breezeway   26   Dry   Painted  
    C 1   109   Breezeway   27   Dry   Painted       C 1   109   Breezeway   28
  Dry   Painted       C 1   111   Foyer   29   Wet   Painted       A 1   112  
Restroom   30   Wet   Painted       A 1   112   Bedroom   31   Wet   Painted    
  A 1   115   Breezeway   32   Dry   Painted       C 1   115   Breezeway   33  
Dry   Painted       C 1   115   Breezeway   34   Dry   Painted       C 1   117  
Closet Bedroom   35   Wet   Painted       A 1   118   Foyer   36   Wet   Painted
      A 1   118   Kitchen   37   Wet   Painted       B 1   118   Laundry Room  
38   Wet   Painted       B 1   119   Breezeway   39   Dry   Painted       C 1  
119   Breezeway   40   Dry   Painted       C 1   120   Breezeway   41   Dry  
Painted       C 1   120   Breezeway   42   Dry   Painted       C 1   120   Foyer
  43   Wet   Painted       A

 

 

 

 

1   120   Closet Bedroom   44   Wet   Painted       A 1   120   Living Room   45
  Wet   Painted       A 1   120   Kitchen   46   Wet   Painted       B 1   121  
Living Room   47   Wet   Painted       B 1   121   Sunroom   48   Wet   Painted
      A 1   121   Hallway   49   Wet   Painted       A 1   121   Laundry Room  
50   Wet   Painted       B 1   121   Bedroom   51   Wet   Painted       A 1  
122   Breezeway   52   Dry   Painted       C 1   122   Restroom   53   Wet  
Painted       B 1   123   Breezeway   54   Dry   Painted       C 1   123  
Breezeway   55   Dry   Painted       C 1   123   Dining Room   56   Wet  
Painted       A 1   123   Closet Bedroom   57   Wet   Painted       A 1   123  
Restroom   58   Wet   Painted       A 1   125   Restroom   59   Wet   Painted  
    A 1   125   Laundry Room   60   Wet   Painted       A 1   126   Breezeway  
61   Dry   Painted       C 1   126   Breezeway   62   Dry   Painted       C 1  
127   Living Room   63   Wet   Painted       A 1   127   Living Room   64   Wet
  Painted       A 1   127   Hallway   65   Wet   Painted       A 1   127  
Laundry Room   66   Wet   Painted       A 1   127   Kitchen   67   Wet   Painted
      A 1   128   Breezeway   68   Dry   Painted       C 1   128   Breezeway  
69   Dry   Painted       C 1   129   Breezeway   70   Dry   Painted       C 1  
129   Breezeway   71   Wet   Painted       C 1   129   Foyer   72   Wet  
Painted       B 1   129   Restroom   73   Wet   Painted       A 1   130   Entire
Unit   74   Wet   No Access   No Key   A 1   131   Living Room   75   Wet  
Painted       A 1   132   Breezeway   76   Dry   Painted       C 1   132  
Breezeway   77   Dry   Painted       C 1   134   Breezeway   78   Dry   Painted
      C 1   134   Breezeway   79   Dry   Painted       C 1   133   Hallway   80
  Wet   Painted       B 1   134   Kitchen   81   Wet   Painted       A 1   134  
Laundry Room   82   Wet   Painted       A 1   134   Living Room   83   Wet  
Painted       A 1   134   By stairs   84   Dry   Painted       c 1   134   By
stairs   85   Dry   Orientation       c 1   137   Breezeway   86   Dry   Painted
      C 1   138   Breezeway   87   Dry   Painted       C 1   138   Breezeway  
88   Dry   Painted       C 1   138   Breezeway   89   Dry   Painted       C 1  
138   Breezeway   90   Dry   Painted       C 1   138   Breezeway   91   Dry  
Painted       C 1   138   Foyer   92   Wet   Painted       A

 

 

 

 

1   140   Breezeway   93   Dry   Painted       C 1   140   Living Room   94  
Wet   Painted       A 1   140   Laundry Room   95   Wet   Painted       B 1  
140   Restroom   96   Wet   Painted       B 1   140   Living Room   97   Wet  
Painted       A 1   144   Breezeway   98   Dry   Painted       C 1   144  
Breezeway   99   Dry   Painted       C 1   144   Breezeway   100   Wet   Painted
      C 1   141   Hallway   101   Wet   Painted       A 1   142   Entire Unit  
102   Wet   No Access   PET   A 1   143   Laundry Room   103   Wet   Painted    
  A 1   143   Kitchen   104   Wet   Painted       A 1   143   Dining Room   105
  Wet   Painted       A 1   147   Breezeway   106   Dry   Painted       C 1  
147   Breezeway   107   Dry   Painted       C 1   147   Breezeway   108   Dry  
Painted       C 1   146   Restroom   109   Wet   Painted       A 1   146  
Closet Bedroom   110   Wet   Painted       A 1   148   Closet Bedroom   111  
Wet   Painted       C 1   151   Breezeway   112   Wet   Painted       C 1   151
  Breezeway   113   Wet   Painted       C 1   151   Breezeway   114   Wet  
Painted       C 1   150   Hallway   115   Wet   Painted       A 1   151   Living
Room   116   Wet   Painted       A 1   151   Living Room   117   Wet   Painted  
    A 1   151   Restroom   118   Wet   Painted       A 1   156   Breezeway   119
  Dry   Painted       C 1   156   Breezeway   120   Dry   Painted       C 1  
156   Breezeway   121   Dry   Painted       C 1   157   Breezeway   122   Dry  
Painted       A 1   157   Breezeway   123   Dry   Painted       C 1   157  
Breezeway   124   Dry   Painted       C 1   159   Bedroom   125   Wet   Painted
      A 1   161   Entire Unit   126   Wet   No Access   No Key   A 1   161  
Breezeway   127   Dry   Painted       C 1   161   Breezeway   128   Dry  
Painted       C 1   161   Breezeway   129   Dry   Painted       C 1   162  
Hallway   130   Wet   Painted       B 1   162   Living Room   131   Wet  
Painted       B 1   166   Breezeway   132   Dry   Painted       C 1   166  
Breezeway   133   Dry   Painted       C 1   166   Breezeway   134   Wet  
Painted       C 1   165   Restroom   135   Wet   Painted       A 1   165  
Hallway   136   Wet   Painted       A 1   166   Restroom   137   Wet   Painted  
    A 1   166   Bedroom   138   Wet   No Access   PET   A 1   169   Breezeway  
139   Dry   Painted       C 1   169   Breezeway   140   Dry   Painted       C 1
  169   Breezeway   141   Dry   Painted       C

 

 

 

 

1   169   Restroom   142   Wet   Painted       A 1   171   Living Room   143  
Wet   Painted       A 1   171   Living Room   144   Wet   Painted       A 1  
171   Living Room   145   Wet   Painted       A 1   171   Kitchen   146   Wet  
Painted       A 2   202   Kitchen   147   Wet   Adjust Sprinkler       A 2   202
  Kitchen   148   Wet   Needs Plate       A 2   203   Bedroom   149   Dry  
Painted       C 2   204   Breezeway   150   Dry   Painted       C 2   204  
Kitchen   151   Wet   Damaged Sprinkler       A 2   205   Breezeway   152   Dry
  Painted       C 2   205   Breezeway   153   Dry   Painted       C 2   205  
Breezeway   154   Dry   Painted       C 2   207   Living Room   155   Wet  
Painted       A 2   207   Living Room   156   Wet   Painted       A 2   211  
Breezeway   157   Dry   Painted       C 2   211   Breezeway   158   Dry  
Painted       C 2   211   Breezeway   159   Dry   Painted       C 2   210  
Bedroom   160   Wet   Painted       A 2   211   Breezeway   161   Wet   Painted
      A 2   211   Restroom   162   Wet   Painted       A 2   211   Closet
Bedroom   163   Wet   Painted       A 2   212   Laundry Room   164   Wet  
Painted       A 2   215   Breezeway   165   Dry   Painted       C 2   213  
Breezeway   166   Dry   Painted       C 2   213   Entire Unit   167   Wet   No
Access   PET   A 2   214   Breezeway   168   Wet   Painted       C 2   214  
Foyer   169   Wet   Painted       A 2   215   Foyer   170   Wet   Painted      
A 2   216   Closet Bedroom   171   Wet   Painted       B 2   217   Breezeway  
172   Dry   Painted       C 2   217   Bedroom   173   Wet   Painted       A 2  
217   Dining Room   174   Wet   Painted       A 2   217   Living Room   175  
Wet   Painted       B 2   218   Breezeway   176   Wet   Corroded       C 2   218
  Entire Unit   177   Wet   No Access   No Key   A 2   219   Restroom   178  
Wet   Painted       A 2   219   Closet Bedroom   179   Wet   Painted       A 2  
220   Laundry Room   180   Wet   Corroded       A 2   221   Breezeway   181  
Dry   Painted       C 2   221   Kitchen   182   Wet   Painted       A 2   222  
Breezeway   183   Dry   Painted       C 2   222   Restroom   184   Wet   Painted
      A 2   223   Bedroom   185   Wet   Damaged Sprinkler       A 2   223  
Restroom   186   Wet   Painted       B 2   224   Closet Bedroom   187   Wet  
Painted       A 2   226   Closet Bedroom   188   Wet   Painted       A 2   225  
Kitchen   189   Wet   Painted       A 2   225   Restroom   190   Wet   Corroded
      A

 

 

 

 

2   225   Living Room   191   Wet   Painted       A 2   225   Laundry Room   192
  Wet   Painted       A 2   227   Breezeway   193   Dry   Painted       C 2  
227   Dining Room   194   Wet   Painted       A 2   227   Laundry Room   195  
Wet   Painted       C 2   228   Breezeway   196   Dry   Painted       A 2   228
  Entire Unit   197   Wet   No Access   KID   A 2   229   Breezeway   198   Dry
  Painted       C 2   229   Breezeway   199   Dry   Painted       D 2   229  
Foyer   200   Wet   Painted       A 2   229   Restroom   201   Wet   Painted    
  B 2   229   Laundry Room   202   Wet   Painted       A 2   230   Breezeway  
203   Dry   Painted       C 2   230   Breezeway   204   Dry   Painted       D 2
  230   Living Room   205   Wet   Painted       A 2   230   Living Room   206  
Wet   Painted       A 2   230   Closet Bedroom   207   Wet   Painted       A 2  
232   Dining Room   208   Wet   Painted       A 2   232   Laundry Room   209  
Wet   Painted       A 2   245   Kitchen   210   Wet   Painted       A 2   248  
Breezeway   211   Dry   Painted       A 2   247   Breezeway   212   Dry  
Painted       C 2   247   Breezeway   213   Dry   Painted       C 2   246  
Bedroom   214   Wet   Painted       A 2   246   Laundry Room   215   Wet  
Painted       A 2   246   Living Room   216   Wet   Painted       A 2   246  
Restroom   217   Wet   Painted       A 2   246   Closet Bedroom   218   Wet  
Painted       A 2   248   Breezeway   219   Dry   Painted       C 2   247  
Entire Unit   220   Wet   No Access   No Key   A 2   248   Breezeway   221   Dry
  Painted       C 2   248   Living Room   222   Dry   Painted       A 2   248  
Laundry Room   223   Wet   Painted       A 2   248   Bedroom   224   Wet  
Painted       A 2   243   Kitchen   225   Wet   Painted       A 2   243  
Restroom   226   Wet   Painted       A 2   243   Laundry Room   227   Wet  
Painted       A 2   244   Entire Unit   228   Wet   No Access   PET   A 2   241
  Foyer   229   Wet   Needs Plate       A 2   237   Restroom   230   Wet  
Painted       A 2   239   Breezeway   231   Dry   Painted       C 2   239  
Breezeway   232   Dry   Painted       C 2   238   Closet Bedroom   233   Wet  
Painted       A 2   240   Laundry Room   234   Wet   Covered       A 2   240  
Bedroom   235   Wet   No Access   SLEEP   A 2   240   Bedroom   236   Wet   No
Access   SLEEP   A 2   234   Living Room   237   Wet   Loaded/Dusted       A 2  
234   Living Room   238   Wet   Loaded/Dusted       A 2   234   Restroom   239  
Wet   Painted       B

 

 

 

 

2   235   Dining Room   240   Wet   Painted       A 2   235   Bedroom   241  
Wet   Painted       A 2   235   Restroom   242   Wet   Painted       A 2   236  
Foyer   243   Wet   Painted       A 2   236   Living Room   244   Wet  
Loaded/Dusted       A 2   236   Living Room   245   Wet   Loaded/Dusted       A
2   236   Restroom   246   Wet   Painted       A 2   249   Entire Unit   247  
Wet   No Access   No Key   A 2   250   Entire Unit   248   Wet   No Access   PET
  A 2   251   Entire Unit   249   Wet   No Access   No Key   A 2   252  
Breezeway   250   Wet   Painted       A 2   252   Closet Bedroom   251   Wet  
Painted       A 2   254   Hallway   252   Wet   Painted       A 2   254  
Restroom   253   Wet   Painted       A 2   255   Foyer   254   Wet   Painted    
  A 2   255   Living Room   255   Wet   Painted       A 2   255   Living Room  
256   Wet   Painted       A 2   255   Kitchen   257   Wet   Painted       A 2  
255   Bedroom   258   Wet   No Access   PET   A 2   256   Foyer   259   Wet  
Painted       A 2   257   Breezeway   260   Dry   Painted       C 2   257  
Breezeway   261   Dry   Painted       C 2   257   Hallway   262   Wet   Painted
      A 2   258   Kitchen   263   Wet   Painted       A 2   258   Hallway   264
  Wet   Painted       A 2   258   Laundry Room   265   Wet   Painted       A 2  
258   Bedroom   266   Wet   Painted       A 2   259   Bedroom   267   Wet  
Painted       A 2   260   Living Room   268   Wet   Painted       A 2   260  
Bedroom   269   Wet   No Access   PET   A 2   260   Kitchen   270   Wet  
Painted       A 2   261   Hallway   271   Wet   Painted       A 2   261  
Restroom   272   Wet   Painted       A 2   261   Laundry Room   273   Wet  
Painted       A 2   261   Breezeway   274   Dry   Painted       C 2   263  
Foyer   275   Wet   Painted       A 2   263   Bedroom   276   Wet   Painted    
  A 2   263   Closet Bedroom   277   Wet   Painted       A 2   262   Dining Room
  278   Wet   Painted       A 2   262   Hallway   279   Wet   Painted       A 2
  262   Laundry Room   280   Wet   Painted       A 2   262   Restroom   281  
Wet   Painted       A 2   264   Foyer   282   Wet   Painted       A 2   264  
Bedroom   283   Wet   Painted       A 3   303   Restroom   284   Wet   Painted  
    A 3   303   Bedroom   285   Wet   Loaded/Dusted       B 3   304   Entire
Unit   286   Wet   No Access   No Key   A 3   305   Bedroom   287   Wet  
Painted       A 3   307   Hallway   288   Wet   Painted       B

 

 

 

 

3   308   Restroom   289   Wet   Painted       A 3   311   Bedroom   290   Wet  
Loaded/Dusted       B 3   311   Laundry Room   291   Wet   Painted       B 3  
312   Bedroom   292   Wet   Painted       A 3   312   Restroom   293   Wet  
Painted       A 3   313   Entire Unit   294   Wet   No Access   No Key   A 3  
314   Foyer   295   Wet   Painted       A 3   315   Entire Unit   296   Wet   No
Access   No Key   A 3   316   Hallway   297   Wet   Painted       B 3   316  
Laundry Room   298   Wet   Painted       B 3   317   Bedroom   299   Wet  
Painted       A 3   318   Bedroom   300   Wet   Painted       B 3   320   Living
Room   301   Wet   Painted       B 3   320   Laundry Room   302   Wet   Painted
      A 3   320   Bedroom   303   Wet   No Access   PET   A 3   319   Living
Room   304   Wet   Painted       A 3   319   Bedroom   305   Wet   Painted      
A 3   319   Restroom   306   Wet   Painted       A 3   319   Laundry Room   307
  Wet   Painted       A 3   319   Bedroom   308   Wet   Painted       A 3   319
  Restroom   309   Wet   Painted       A 3   321   Dining Room   310   Wet  
Painted       A 3   322   Laundry Room   311   Wet   Painted       A 3   324  
Restroom   312   Wet   Painted       A 3   324   Hallway   313   Wet   Painted  
    A 3   324   Laundry Room   314   Wet   Painted       A 3   325   Entire Unit
  315   Wet   No Access   No Key   A 3   327   Bedroom   316   Wet   Damaged
Sprinkler       A 3   329   Dining Room   317   Wet   Painted       A 3   330  
Entire Unit   318   Wet   No Access   KID   A 3   331   Entire Unit   319   Wet
  No Access   No Key   A 3   332   Laundry Room   320   Wet   Painted       A 3
  333   Living Room   321   Wet   Painted       A 3   333   Sunroom   322   Wet
  Painted       A 3   333   Bedroom   323   Wet   Painted       A 3   333  
Kitchen   324   Wet   Painted       A 3   333   Laundry Room   325   Wet  
Painted       A 3   334   Bedroom   326   Wet   Painted       A 3   335   Living
Room   327   Wet   Painted       A 3   336   Laundry Room   328   Wet   Painted
      A 3   336   Bedroom   329   Wet   Painted       A 3   337   Bedroom   330
  Wet   Painted       A 3   337   Restroom   331   Wet   Painted       A 3   338
  Entire Unit   332   Wet   No Access   No Key   A 3   339   Closet Bedroom  
333   Wet   Painted       A 3   340   Laundry Room   334   Wet   Painted       A
3   340   Bedroom   335   Wet   Painted       A 3   342   Entire Unit   336  
Wet   No Access   Tenant Refusal   A 3   344   Living Room   337   Wet   Painted
      A

 

 

 

 

3   345   Laundry Room   338   Wet   Painted       A 3   346   Dining Room   339
  Wet   Painted       A 3   346   Hallway   340   Wet   Painted       A 3   346
  Laundry Room   341   Wet   Painted       A 3   346   Bedroom   342   Wet   No
Access   PET   A 3   347   Closet Bedroom   343   Wet   Painted       A 3   348
  Closet Bedroom   344   Wet   Painted       A 3   350   Bedroom   345   Wet  
Painted       A 3   351   Bedroom   346   Wet   Painted       A 3   351  
Kitchen   347   Wet   Painted       A 3   352   Living Room   348   Wet  
Painted       A 3   352   Hallway   349   Wet   Painted       A 3   352  
Bedroom   350   Wet   No Access   SLEEP   A 3   353   Bedroom   351   Wet  
Painted       A 3   353   Closet Bedroom   352   Wet   Painted       A 3   354  
LAundry Room   353   Wet   Adjust Sprinkler       A 3   354   Restroom   354  
Wet   Painted       A 3   356   Laundry Room   355   Wet   Painted       A 3  
356   Restroom   356   Wet   Painted       A 3   355   Closet Bedroom   357  
Wet   Painted       A 3   355   Laundry Room   358   Wet   Painted       A 3  
357   Kitchen   359   Wet   Painted       A 3   357   Restroom   360   Wet  
Painted       A 3   358   Entire Unit   361   Wet   No Access   No Key   A 3  
359   Bedroom   362   Wet   Painted       A 3   360   Laundry Room   363   Wet  
Painted       A 3   361   Kitchen   364   Wet   Painted       A 3   361  
Restroom   365   Wet   Painted       A 3   363   Foyer   366   Wet   Painted    
  A 3   364   Bedroom   367   Wet   Painted       A 3   365   Kitchen   368  
Wet   Covered       A 3   365   Laundry Room   369   Wet   Painted       A 3  
365   Closet Bedroom   370   Wet   Painted       A 3   366   Foyer   371   Wet  
Painted       A 3   366   Dining Room   372   Wet   Painted       A 3   366  
Kitchen   373   Wet   Painted       A 3   366   Restroom   374   Wet   Painted  
    A 3   366   Closet Bedroom   375   Wet   Painted       A 3   367   Entire
Unit   376   Wet   No Access   No Key   A 3   Parking   Riser lock up   377  
Wet   painted       E 3   Parking   Riser lock up   378   Wet   painted       E
3   Parking   Riser lock up   379   Wet   painted       E 3   Parking   Riser
lock up   380   Wet   painted       E 3   Parking   Riser lock up   381   Wet  
painted       E 3   Parking   Riser lock up   382   Wet   painted       E 3  
Parking   Riser lock up   383   Wet   painted       E 3   Parking   Riser lock
up   384   Wet   painted       E 3   Parking   Riser lock up   385   Wet  
painted       E 3   Parking   Riser lock up   386   Wet   painted       E

 

 

 

 



3   Parking   Riser lock up   387   Wet   painted       E 3   Parking   3 spots
fom riser room going left toward   388   Wet   Painted       E 3   Parking   4
Colums from riser room headed toward   389   Wet   Orientation       E 3  
Parking   4 Colums from riser room headed toward   390   Wet   Orientation      
E 4   401   Entire Unit   391   Wet   No Access   No Key   A 4   402   Breezeway
  392   Dry   Painted       C 4   402   LAundry Room   393   Wet   Painted      
A 4   401   Breezeway   394   Dry   Painted       C 4   403   LAundry Room   395
  Wet   Painted       A 4   403   Living Room   396   Wet   Needs Plate       A
4   403   Restroom   397   Wet   Painted       A 4   403   Closet Bedroom   398
  Wet   Painted       A 4   403   Foyer   399   Wet   Painted       A 4   404  
Hallway   400   Wet   Painted       A 4   404   Bedroom   401   Wet   Painted  
    A 4   404   Restroom   402   Wet   Painted       A 4   404   Breezeway   403
  Dry   Painted       C 4   403   Breezeway   404   Wet   Painted       C 4  
405   Entire Unit   405   Wet   No Access   Tenant Refusal   A 4   405   Hallway
  406   Wet   Painted       A 4   406   Bedroom   407   Wet   Painted       A 4
  406   Closet Bedroom   408   Wet   Painted       A 4   406   Restroom   409  
Wet   Painted       A 4   407   Breezeway   410   Dry   Painted       D 4   407
  Dining Room   411   Wet   Painted       F 4   407   Breezeway   412   Wet  
Painted       F 4   407   Restroom   413   Wet   Painted       F 4   407  
Closet Bedroom   414   Wet   Painted       F 4   407   Living Room   415   Wet  
Painted       F 4   408   Kitchen   416   Wet   Painted       F 4   408  
Laundry Room   417   Wet   Painted       F 4   408   Restroom   418   Wet  
Painted       A 4   408   Breezeway   419   Dry   Painted       D 4   409  
Breezeway   420   Dry   Painted       C 4   410   Breezeway   421   Dry  
Painted       C 4   409   Restroom   422   Wet   Painted       B 4   409  
Bedroom   423   Wet   Painted       A 4   410   Kitchen   424   Wet   Painted  
    A 4   410   LAundry Room   425   Wet   Painted       A 4   410   Bedroom  
426   Wet   No Access   Tenant Refusal   A 4   411   Foyer   427   Wet   painted
      A 4   411   Bedroom   428   Wet   painted       A 4   411   Hallway   429
  Wet   painted       A 4   411   Restroom   430   Wet   painted       A 4   412
  LAundry Room   431   Wet   painted       A 4   412   Hallway   432   Wet  
painted       A 4   412   Closet Bedroom   433   Wet   painted       A 4   409  
Breezeway   434   Dry   painted       C 4   413   Breezeway   435   Dry  
painted       Ç



 

 

 

 

4   413   Breezeway   436   Dry   painted       C 4   413   Kitchen   437   Wet
  painted       A 4   413   Bedroom   438   Wet   Painted       A 4   413  
Restroom   439   Wet   Painted       A 4   413   Bedroom   440   Wet   Painted  
    A 4   416   Foyer   441   Wet   Painted       A 4   416   Closet Bedroom  
442   Wet   Painted       A 4   416   Restroom   443   Wet   Painted       A 4  
414   Breezeway   444   Dry   Painted       C 4   414   LAundry Room   445   Wet
  Needs Plate       A 4   414   Restroom   446   Wet   Painted       A 4   415  
Restroom   447   Wet   Painted       A 4   417   Breezeway   448   Dry   Painted
      A 4   418   Breezeway   449   Dry   Painted       C 4   417   Restroom  
450   Wet   Painted       A 4   418   Foyer   451   Wet   Painted       A 4  
418   Dining Room   452   Wet   Painted       A 4   418   Hallway   453   Wet  
Painted       A 4   418   Restroom   454   Wet   Painted       A 4   418  
Closet Bedroom   455   Wet   Painted       A 4   419   Dining Room   456   Wet  
Painted       A 4   419   Hallway   457   Wet   Painted       A 4   419  
Restroom   458   Wet   Painted       A 4   419   Closet Bedroom   459   Wet  
Painted       A 4   420   Entire Unit   460   Wet   No Access   No Key   A 4  
421   Breezeway   461   Dry   Painted       D 4   421   Breezeway   462   Dry  
Painted       D 4   421   Breezeway   463   Dry   Painted       D 4   421  
Breezeway   464   Dry   Painted       D 4   421   Foyer   465   Wet   Painted  
    F 4   421   Bedroom   466   Wet   Painted       F 4   421   Living Room  
467   Wet   Painted       F 4   421   Hallway   468   Wet   Painted       F 4  
421   Restroom   469   Wet   Painted       F 4   421   Restroom   470   Wet  
Painted       F 4   421   Closet Bedroom   471   Wet   Painted       F 4   422  
Foyer   472   Wet   Painted       F 4   422   Dining Room   473   Wet   Painted
      F 4   422   Bedroom   474   Wet   Painted       F 4   422   Closet Bedroom
  475   Wet   Painted       F 4   422   Restroom   476   Wet   painted       F 4
  422   Restroom   477   Wet   painted       F 4   422   Bedroom   478   Wet  
painted       F 4   423   Restroom   479   Wet   painted       F 4   424  
Entire Unit   480   Wet   No Access   PET   A 4   425   Dining Room   481   Wet
  painted       A 4   425   Hallway   482   Wet   painted       A 4   425  
Restroom   483   Wet   painted       A 4   427   Breezeway   484   Dry   painted
      C

 

 

 

  

4   428   Breezeway   485   Dry   painted       C 4   426   Dining Room   486  
Wet   painted       A 4   426   LAundry Room   487   Wet   painted       A 4  
426   Kitchen   488   Wet   Painted       A 4   426   Hallway   489   Wet  
Painted       A 4   426   Restroom   490   Wet   Painted       A 4   426  
Bedroom   491   Wet   Painted       A 4   432   Breezeway   492   Dry   Painted
      C 4   432   Breezeway   493   Dry   Painted       C 4   431   Breezeway  
494   Dry   Painted       C 4   430   Hallway   495   Wet   Painted       A 4  
430   Bedroom   496   Wet   Painted       A 4   430   Restroom   497   Wet  
Painted       A 4   430   Closet Bedroom   498   Wet   Painted       A 4   431  
Hallway   499   Wet   Painted       A 4   431   Bedroom   500   Wet   Painted  
    A 4   432   Entire Unit   501   Wet   No Access   No Key   A 4   433  
Hallway   502   Wet   Painted       A 4   435   Breezeway   503   Dry   Painted
      C 4   436   Breezeway   504   Dry   Painted       C 4   434   Hallway  
505   Wet   Painted       A 4   434   Restroom   506   Wet   Painted       A 4  
434   Closet Bedroom   507   Wet   Painted       A 4   436   Hallway   508   Wet
  Painted       A 4   436   Bedroom   509   Wet   No Access   LOCKED   A 4   437
  Breezeway   510   Dry   Painted       D 4   437   Breezeway   511   Dry  
Painted       D 4   437   Breezeway   512   Dry   Painted       D 4   437  
Bedroom   513   Wet   Painted       F 4   437   Restroom   514   Wet   Painted  
    F 4   437   LAundry Room   515   Wet   Painted       F 4   438   Foyer   516
  Wet   Painted       F 4   438   Restroom   517   Wet   Painted       F 4   438
  Closet Bedroom   518   Wet   Painted       F 4   439   Restroom   519   Wet  
Painted       F 5   501   Bedroom   520   Wet   Painted       A 5   502   Living
Room   521   Wet   Painted       F 5   503   Dining Room   522   Wet   Painted  
    F 5   503   Hallway   523   Wet   Painted       A 5   506   Bedroom   524  
Wet   Painted       A 5   507   Hallway   525   Wet   Painted       A 5   507  
LAundry Room   526   Wet   painted       A 5   508   Restroom   527   Wet  
painted       A 5   508   LAundry Room   528   Wet   painted       A 5   511  
Restroom   529   Wet   painted       A 5   511   LAundry Room   530   Wet  
painted       A 5   511   Restroom   531   Wet   painted       A 5   512  
Living Room   532   Wet   painted       A 5   512   Bedroom   533   Wet  
painted       A

 

 

 

 

5   512   Restroom   534   Wet   painted       A 5   512   LAundry Room   535  
Wet   painted       A 5   512   Bedroom   536   Wet   painted       A 5   514  
Entire Unit   537   Wet   No Access   No Key   A 5   515   Hallway   538   Wet  
Painted       A 5   517   Kitchen   539   Wet   Damaged Sprinkler       A 5  
517   Bedroom   540   Wet   No Access   LOCKED   A 5   518   Entire Unit   541  
Wet   No Access   Tenant Refusal   A 5   519   Bedroom   542   Wet   Painted    
  A 5   520   Bedroom   543   Wet   Painted       A 5   520   LAundry Room   544
  Wet   Painted       A 5   522   Foyer   545   Wet   Painted       A 5   523  
Entire Unit   546   Wet   No Access   KID   A 5   524   Foyer   547   Wet  
Painted       A 5   524   Hallway   548   Wet   Painted       A 5   524  
Bedroom   549   Wet   No Access   SLEEP   A 5   524   Bedroom   550   Wet   No
Access   SLEEP   A 5   525   Entire Unit   551   Wet   No Access   PET   A 5  
526   Foyer   552   Wet   Painted       A 5   526   Bedroom   553   Wet  
Painted       A 5   526   Hallway   554   Wet   Painted       A 5   526  
Bedroom   555   Wet   Painted       A 5   526   Closet Bedroom   556   Wet  
Painted       A 5   526   LAundry Room   557   Wet   No Access       A 5   527  
Foyer   558   Wet   Painted       A 5   527   Bedroom   559   Wet   Painted    
  A 5   527   Closet Bedroom   560   Wet   Painted       A 5   527   LAundry
Room   561   Wet   Painted       A 5   528   Hallway   562   Wet   Painted      
A 5   529   Kitchen   563   Wet   Painted       A 5   529   Hallway   564   Wet
  Painted       A 5   530   Hallway   565   Wet   Painted       A 5   530  
Closet Bedroom   566   Wet   Painted       A 5   531   Hallway   567   Wet  
Painted       B 5   531   Closet Bedroom   568   Wet   Painted       A 5   532  
Foyer   569   Wet   Painted       A 5   532   Living Room   570   Wet   Painted
      A 5   532   Closet Bedroom   571   Wet   Painted       A 5   532   Kitchen
  572   Wet   Painted       A 5   532   LAundry Room   573   Wet   Painted      
A 5   533   Dining Room   574   Wet   Painted       A 5   533   Hallway   575  
Wet   Painted       A 5   533   Restroom   576   Wet   painted       A 5   533  
LAundry Room   577   Wet   painted       A 5   535   Bedroom   578   Wet  
painted       A 5   535   Foyer   579   Wet   painted       A 5   536   LAundry
Room   580   Wet   painted       A 5   537   Entire Unit   581   Wet   painted  
    A 5   540   Foyer   582   Wet   painted       A

 

 

 

 

5   540   Living Room   583   Wet   painted       A 5   540   Bedroom   584  
Wet   painted       A 5   540   Kitchen   585   Wet   painted       A 5   541  
Office   586   Wet   Painted       A 5   541   Dining Room   587   Wet   Damaged
Sprinkler       A 5   543   Foyer   588   Wet   Painted       A 5   543   Living
Room   589   Wet   Painted       A 5   542   Hallway   590   Wet   Painted      
A 5   544   Foyer   591   Wet   Painted       A 5   546   Restroom   592   Wet  
Painted       A 5   546   Hallway   593   Wet   Painted       A 5   546  
LAundry Room   594   Wet   Painted       A 5   547   Foyer   595   Wet   Painted
      A 5   547   Kitchen   596   Wet   Painted       A 5   547   Closet Bedroom
  597   Wet   Painted       A 5   548   Foyer   598   Wet   Painted       A 5  
545   Entire Unit   599   Wet   No Access   No Key   A 6   601   Entire Unit  
600   Wet   No Access   No Key   A 6   602   Foyer   601   Wet   Painted       A
6   603   Entire Unit   602   Wet   No Access   PET   A 6   604   LAundry Room  
603   Wet   Painted       A 6   607   LAundry Room   604   Wet   Painted       A
6   607   Bedroom   605   Wet   Painted       A 6   608   LAundry Room   606  
Wet   Painted       A 6   608   Closet Bedroom   607   Wet   Painted       A 6  
608   Bedroom   608   Wet   Painted       A 6   609   Foyer   609   Wet  
Painted       A 6   609   Kitchen   610   Wet   Painted       A 6   610   Foyer
  611   Wet   Painted       A 6   610   Living Room   612   Wet   Painted      
A 6   610   Living Room   613   Wet   Painted       A 6   610   Bedroom   614  
Wet   Painted       A 6   610   Kitchen   615   Wet   Painted       A 6   611  
Dining Room   616   Wet   Painted       A 6   611   Office   617   Wet   Painted
      A 6   611   LAundry Room   618   Wet   Painted       A 6   612   Hallway  
619   Wet   Painted       A 6   612   Restroom   620   Wet   Painted       A 6  
612   LAundry Room   621   Wet   Painted       A 6   613   Bedroom   622   Wet  
Painted       A 6   614   Foyer   623   Wet   Painted       A 6   614   LAundry
Room   624   Wet   Painted       A 6   615   Hallway   625   Wet   Painted      
A 6   615   LAundry Room   626   Wet   painted       A 6   616   Entire Unit  
627   Wet   No Access   No Key   A 6   617   Living Room   628   Wet   painted  
    A 6   617   Closet Bedroom   629   Wet   painted       A 6   618   Foyer  
630   Wet   painted       A 6   618   Living Room   631   Wet   painted       A

 

 

 

 

6   618   Bedroom   632   Wet   painted       A 6   618   Closet Bedroom   633  
Wet   painted       A 6   619   Kitchen   634   Wet   painted       A 6   619  
Bedroom   635   Wet   painted       A 6   619   Bedroom   636   Wet   Painted  
    A 6   619   Bedroom   637   Wet   No Access   PET   A 6   619   LAundry Room
  638   Wet   No Access   PET   A 6   620   Hallway   639   Wet   Painted      
A 6   620   Bedroom   640   Wet   Painted       A 6   620   Closet Bedroom   641
  Wet   Painted       A 6   621   Foyer   642   Wet   Painted       A 6   621  
Living Room   643   Wet   Painted       A 6   621   Bedroom   644   Wet  
Painted       A 6   621   Hallway   645   Wet   Painted       A 6   621   Closet
Bedroom   646   Wet   Painted       A 6   622   Foyer   647   Wet   Painted    
  A 6   622   Bedroom   648   Wet   Painted       A 6   622   Bedroom   649  
Wet   Painted       A 6   622   Closet Bedroom   650   Wet   Painted       A 6  
622   LAundry Room   651   Wet   Painted       A 6   623   LAundry Room   652  
Wet   Painted       A 6   623   Hallway   653   Wet   Painted       A 6   623  
Bedroom   654   Wet   Painted       A 6   624   Bedroom   655   Wet   Painted  
    A 6   625   Foyer   656   Wet   Painted       A 6   625   Bedroom   657  
Wet   Painted       A 6   625   Kitchen   658   Wet   Painted       A 6   625  
LAundry Room   659   Wet   Painted       A 6   625   Closet Bedroom   660   Wet
  Painted       A 6   625   Bedroom   661   Wet   No Access   Tenant Refusal   A
6   626   Bedroom   662   Wet   Painted       A 6   626   Closet Bedroom   663  
Wet   Painted       A 6   626   Hallway   664   Wet   Painted       A 6   627  
Living Room   665   Wet   Painted       A 6   627   Closet Bedroom   666   Wet  
Painted       A 6   627   Hallway   667   Wet   Painted       A 6   628   Foyer
  668   Wet   Painted       A 6   628   Hallway   669   Wet   Painted       A 6
  628   Closet Bedroom   670   Wet   Painted       A 6   628   LAundry Room  
671   Wet   Painted       A 6   629   Foyer   672   Wet   Painted       A 6  
629   Closet Bedroom   673   Wet   Painted       A 6   629   Hallway   674   Wet
  Painted       B 6   629   Closet Bedroom   675   Wet   Painted       A 6   630
  Foyer   676   Wet   painted       A 6   630   Bedroom   677   Wet   painted  
    A 6   630   Hallway   678   Wet   painted       A 6   630   Bedroom   679  
Wet   painted       A 6   630   LAundry Room   680   Wet   painted       A

 

 

 

 

6   631   Foyer   681   Wet   painted       A 6   631   Closet Bedroom   682  
Wet   painted       A 6   631   LAundry Room   683   Wet   painted       A 6  
632   Entire Unit   684   Wet   No Access   PET   A 6   633   Living Room   685
  Wet   painted       A 6   634   Living Room   686   Wet   Painted       A 6  
634   Bedroom   687   Wet   Painted       A 6   634   Hallway   688   Wet  
Painted       A 6   634   Closet Bedroom   689   Wet   Painted       A 6   635  
Bedroom   690   Wet   Painted       A 6   635   Kitchen   691   Wet   Painted  
    A 6   636   Foyer   692   Wet   Painted       A 6   636   Living Room   693
  Wet   Painted       A 6   636   Kitchen   694   Wet   Painted       A 6   636
  Bedroom   695   Wet   Loaded/Dusted       A 6   637   Hallway   696   Wet  
Painted       A 6   637   LAundry Room   697   Wet   Painted       A 6   638  
Office   698   Wet   Painted       A 6   638   Hallway   699   Wet   Painted    
  A 6   638   LAundry Room   700   Wet   Painted       A 6   639   Foyer   701  
Wet   Painted       A 6   639   Living Room   702   Wet   Painted       A 6  
640   Foyer   703   Wet   Painted       A 6   640   Bedroom   704   Wet  
Painted       A 6   640   Closet Bedroom   705   Wet   Painted       A 6   641  
Entire Unit   706   Wet   No Access   No Key   A 6   644   Entire Unit   707  
Wet   No Access   No Key   A 6   648   Foyer   708   Wet   Painted       A 6  
645   Kitchen   709   Wet   Painted       A 6   645   LAundry Room   710   Wet  
Painted       A 6   645   Closet Bedroom   711   Wet   Painted       A 6   646  
Hallway   712   Wet   Painted       A 6   646   LAundry Room   713   Wet  
Painted       A 6   647   Foyer   714   Wet   Painted       A 7   701   Living
Room   715   Wet   Painted       A 7   701   Dining Room   716   Wet   Painted  
    A 7   701   Bedroom   717   Wet   Painted       A 7   701   Hallway   718  
Wet   Painted       A 7   701   Restroom   719   Wet   Painted       A 7   701  
LAundry Room   720   Wet   Painted       A 7   701   Bedroom   721   Wet  
Painted       A 7   701   Closet Bedroom   722   Wet   Painted       A 7   702  
Entire Unit   723   Wet   No Access   No Key   A 7   703   Entire Unit   724  
Wet   No Access   No Key   A 7   704   Entire Unit   725   Wet   No Access   No
Key   A 7   705   Entire Unit   726   Wet   No Access   No Key   A 7   706  
LAundry Room   727   Wet   painted       A 7   707   LAundry Room   728   Wet  
painted       A 7   707   Restroom   729   Wet   painted       A

 

 

 

 



7   708   Entire Unit   730   Wet   No Access   No Key   A 7   709   Hallway  
731   Wet   painted       A 7   709   Living Room   732   Wet   painted       A
7   709   Bedroom   733   Wet   painted       A 7   709   Restroom   734   Wet  
painted       A 7   709   Bedroom   735   Wet   painted       A 7   709  
LAundry Room   736   Wet   painted       A 7   709   Closet Bedroom   737   Wet
  painted       A 7   710   Entire Unit   738   Wet   No Access   No Key   A 7  
711   LAundry Room   739   Wet   Painted       A 7   711   Closet Bedroom   740
  Wet   Painted       A 7   712   Entire Unit   741   Wet   No Access   No Key  
A 7   713   LAundry Room   742   Wet   Painted       A 7   714   Hallway   743  
Wet   Painted       A 7   714   LAundry Room   744   Wet   Painted       A 7  
714   Bedroom   745   Wet   No Access   PET   A 7   715   Dining Room   746  
Wet   Painted       A 7   715   Living Room   747   Wet   Painted       A 7  
715   Hallway   748   Wet   Painted       A 7   715   Kitchen   749   Wet  
Painted       A 7   715   LAundry Room   750   Wet   Painted       A 7   716  
Dining Room   751   Wet   Painted       A 7   716   Living Room   752   Wet  
Painted       A 7   716   Hallway   753   Wet   Painted       A 7   716  
Restroom   754   Wet   Painted       A 7   716   LAundry Room   755   Wet  
Painted       A 7   717   Living Room   756   Wet   Painted       A 7   717  
Sunroom   757   Wet   Painted       A 7   718   Living Room   758   Wet  
Painted       A 7   718   LAundry Room   759   Wet   Painted       A 7   718  
Restroom   760   Wet   Painted       A 7   720   Bedroom   761   Wet   Painted  
    A 7   720   Restroom   762   Wet   Painted       A 7   721   LAundry Room  
763   Wet   Painted       A 7   724   Living Room   764   Wet   Damaged
Sprinkler   Something hanging on sprinker   A 7   724   Closet Bedroom   765  
Wet   Painted       A 7   724   Bedroom   766   Wet   Damaged Sprinkler  
Something hanging on sprinker   A 7   724   LAundry Room   767   Wet   Painted  
    A 7   725   Entire Unit   768   Wet   No Access   No Key   A 7   726  
LAundry Room   769   Wet   Covered       A 7   726   Restroom   770   Wet  
Painted       A 7   726   Sunroom   771   Wet   Painted       B 7   727  
Restroom   772   Wet   Painted       A 7   727   Kitchen   773   Wet   painted  
    A 7   728   Restroom   774   Wet   painted       A 7   728   Kitchen   775  
Wet   painted       A 7   728   LAundry Room   776   Wet   painted       A 7  
729   Kitchen   777   Wet   painted       A 7   729   LAundry Room   778   Wet  
painted       A



 

 

 

 

7   729   Restroom   779   Wet   painted       A 7   731   LAundry Room   780  
Wet   painted       A 7   731   Bedroom   781   Wet   painted       A 7   733  
Foyer   782   Wet   painted       A 7   733   LAundry Room   783   Wet   painted
      A 7   733   Bedroom   784   Wet   painted       A 7   733   Hallway   785
  Wet   painted       A 7   734   Hallway   786   Wet   painted       A 7   734
  Closet Bedroom   787   Wet   painted       A 7   734   LAundry Room   788  
Wet   painted       A 7   735   Dining Room   789   Wet   painted       A 7  
735   Hallway   790   Wet   painted       A 7   735   Restroom   791   Wet  
painted       A 7   735   LAundry Room   792   Wet   painted       A 7   737  
Hallway   793   Wet   painted       A 7   737   Closet Bedroom   794   Wet  
painted       A 7   737   Bedroom   795   Wet   No Access   Tenant Refusal   A 7
  738   Entire Unit   796   Wet   No Access   PET   A 7   739   Dining Room  
797   Wet   painted       A 7   739   Bedroom   798   Wet   painted   PET   A 7
  739   Closet Bedroom   799   Wet   painted       A 7   740   LAundry Room  
800   Wet   painted       A 7   740   Bedroom   801   Wet   painted       A 7  
740   Closet Bedroom   802   Wet   painted       A 7   740   Hallway   803   Wet
  painted       A 7   740   Closet Bedroom   804   Wet   painted       A 8   802
  Bedroom   805   Wet   painted       A 8   803   Breezeway   806   Dry  
Painted       C 8   803   Entire Unit   807   Wet   No Access   No Key   A 8  
804   Bedroom   808   Wet   painted       A 8   804   Living Room   809   Wet  
painted       A 8   807   Breezeway   810   Dry   painted       C 8   808  
Breezeway   811   Dry   painted       C 8   807   LAundry Room   812   Wet  
painted       A 8   807   Hallway   813   Wet   painted       A 8   807  
Bedroom   814   Wet   painted       A 8   808   Dining Room   815   Wet  
painted       A 8   808   Bedroom   816   Wet   No Access   LOCKED   A 8   808  
Bedroom   817   Wet   No Access   LOCKED   A 8   809   Entire Unit   818   Wet  
No Access       A 8   811   Breezeway   819   Dry   painted       C 8   811  
Breezeway   820   Dry   painted       C 8   812   Breezeway   821   Dry  
painted       C 8   812   Breezeway   822   Dry   painted       C 8   812  
Dining Room   823   Wet   painted       A 8   812   Hallway   824   Wet  
painted       A 8   812   Bedroom   825   Wet   painted       A 8   814  
Breezeway   826   Dry   painted       D 8   814   Breezeway   827   Dry  
painted       D

 

 

 

 

8   814   Breezeway   828   Dry   painted       D 8   814   Breezeway   829  
Dry   painted       D 8   815   Entire Unit   830   Wet   No Access   PET   A 8
  816   Living Room   831   Wet   painted       F 8   816   Restroom   832   Wet
  painted       F 8   817   Breezeway   833   Dry   painted       C 8   817  
Living Room   834   Wet   painted       A 8   817   Bedroom   835   Wet   Adjust
Sprinkler       B 8   817   Bedroom   836   Wet   Needs Plate       B 8   818  
LAundry Room   837   Wet   painted       A 8   818   Bedroom   838   Wet  
painted       A 8   819   Foyer   839   Wet   painted       A 8   819   Living
Room   840   Wet   painted       A 8   820   Entire Unit   841   Wet   No Access
  Tenant Refusal   A 8   821   Breezeway   842   Dry   painted       C 8   821  
Bedroom   843   Wet   painted       A 8   821   Restroom   844   Wet   painted  
    A 8   821   Dining Room   845   Wet   painted       A 8   823   Kitchen  
846   Wet   painted       A 8   824   Closet Bedroom   847   Wet   No Access  
PET   A 8   825   Breezeway   848   Dry   painted       C 8   825   Breezeway  
849   Dry   painted       C 8   825   Breezeway   850   Dry   painted       C 8
  826   Breezeway   851   Dry   painted       C 8   825   Entire Unit   852  
Wet   No Access   PET   A 8   827   Entire Unit   853   Wet   No Access   PET  
A 8   829   Bedroom   854   Wet   painted       F 8   829   Breezeway   855  
Dry   painted       D 8   829   Breezeway   856   Dry   painted       D 8   829
  Breezeway   857   Dry   painted       D 8   829   Breezeway   858   Dry  
painted       D 8   830   Bedroom   859   Wet   painted       F 8   830   Living
Room   860   Wet   painted       F 8   830   Kitchen   861   Wet   painted      
F 8   830   LAundry Room   862   Wet   painted       F 8   830   Bedroom   863  
Wet   painted       F 8   830   Restroom   864   Wet   painted       F 8   830  
Restroom   865   Wet   painted       F 8   831   Entire Unit   866   Wet   No
Access   No Key   A 8   832   Entire Unit   867   Wet   No Access   No Key   A 9
  902   Bedroom   868   Wet   painted       B 9   902   Sunroom   869   Wet  
painted       A 9   902   Living Room   870   Wet   Damaged Sprinkler       A 9
  903   Entire Unit   871   Wet   No Access   No Key   A 9   904   LAundry Room
  872   Wet   painted       A 9   906   Entire Unit   873   Wet   No Access   No
Key   A 9   909   Entire Unit   874   Wet   No Access   No Key   A 9   910  
Entire Unit   875   Wet   No Access   Tenant Refusal   A 9   913   LAundry Room
  876   Wet   painted       A

 

 

 

9   915   Entire Unit   877   Wet   No Access   No Key   A 9   918   Closet
Bedroom   878   Wet   painted       B 9   921   Entire Unit   879   Wet   No
Access   Tenant Refusal   A 9   922   Entire Unit   880   Wet   No Access  
Tenant Refusal   A 9   925   Bedroom   881   Wet   painted       B 9   926  
Kitchen   882   Wet   painted   PET   A 9   926   Hallway   883   Wet   painted
      A 9   926   Bedroom   884   Wet   No Access   PET   A 9   927   Hallway  
885   Wet   painted       B 9   931   Closet Bedroom   886   Wet   painted      
B 9   931   LAundry Room   887   Wet   painted       B 9   932   Closet Bedroom
  888   Wet   painted       B 9   934   LAundry Room   889   Wet   painted      
A 9   937   Entire Unit   890   Wet   No Access   No Key   A 9   942   Entire
Unit   891   Wet   No Access   No Key   A 9   946   Hallway   892   Wet  
painted       A 9   946   LAundry Room   893   Wet   painted       A 9   946  
Bedroom   894   Wet   painted       A 9   947   Kitchen   895   Wet   painted  
    B 9   947   Closet Bedroom   896   Wet   painted       B 9   948   Closet
Bedroom   897   Wet   painted       B 9   948   Bedroom   898   Wet   painted  
    B 9   954   LAundry Room   899   Wet   painted       A 9   954   Closet
Bedroom   900   Wet   painted       A 9   955   Foyer   901   Wet   painted    
  A 9   956   Entire Unit   902   Wet   No Access   No Key   A 9   958   Entire
Unit   903   Wet   No Access   No Key   A

 

 

 

 

 

[pg97img1_ex10-37.jpg] 



 

 

 

[pg98img1_ex10-37.jpg] 



 

 

 

[pg99img1_ex10-37.jpg] 



 

 

 

[pg100img1_ex10-37.jpg] 



 

 

 

[pg101img1_ex10-37.jpg] 



 

 

 

[pg102img1_ex10-37.jpg] 



 

 

 

[pg103img1_ex10-37.jpg] 



 

 

 

[pg104img1_ex10-37.jpg] 



 

 

 

[pg105img1_ex10-37.jpg] 



 

 

 

 [pg106img1_ex10-37.jpg]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[pg107img1_ex10-37.jpg] 



 

 

 

[pg108img1_ex10-37.jpg] 



 

 

 

[pg109img1_ex10-37.jpg] 



 

 

 

[pg110img1_ex10-37.jpg] 



 

 

 

[pg111img1_ex10-37.jpg] 



 

 

 

[pg112img1_ex10-37.jpg] 



 

 

 

 [pg113img1_ex10-37.jpg]

 

 

 

[pg114img1_ex10-37.jpg] 



 

 

 

[pg115img1_ex10-37.jpg] 



 

 

 

[pg116img1_ex10-37.jpg] 



 

 

 

[pg117img1_ex10-37.jpg] 



 

 

 

EXHIBIT C

 

[see attached]

 





 3 

 

 

[pg119img1_ex10-37.jpg] 



 

